19-01293-jlgCase
              Doc1:19-cv-05264  Document
                   1 Filed 06/06/19      1 Filed
                                     Entered     06/04/19
                                             06/06/19       PageMain
                                                      09:23:32  1 of 8Document
                                    Pg 1 of 60


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
GSCP VI EDGEMARC HOLDINGS, L.L.C.,      : Civ. A. No. _______
GSCP VI PARALLEL EDGEMARC HOLDINGS,     :
L.L.C., WSEP AND BRIDGE 2012 EDGEMARC   :
HOLDINGS, L.L.C., AND EM HOLDCO LLC,    : NOTICE OF REMOVAL
                                        :
                Plaintiffs,             :
                                        :
     vs.                                :
                                        :
ETC NORTHEAST PIPELINE, LLC,            :
                                        :
                Defendant.              :
                                        :
--------------------------------------- X

         Defendant ETC Northeast Pipeline, LLC ("ETC"), by its attorneys, hereby files this

Notice of Removal (the "Notice of Removal") pursuant to 28 U.S.C. § 1452(a) and Rule 9027 of

the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), to be referred to the

United Stated Bankruptcy Court for the Southern District of New York (the "New York

Bankruptcy Court") pursuant to that certain Amended Standing Order of Reference dated

January 31, 2012, and thereafter for ultimate transfer to the United States Bankruptcy Court for

the District of Delaware (the "Delaware Bankruptcy Court"), to be heard in connection with

those certain related bankruptcy cases pending as In re EdgeMarc Energy Holdings, LLC et al.,

jointly administered as case no. 19-11104 (the "Delaware Bankruptcy Cases"). The grounds for

removal include:

         1.    Upon information and belief, Plaintiffs filed their complaint (the "Complaint") in

the Supreme Court of the State of New York, County of New York, Index No. 652906/2019 (the

"NY State Court Action") on or about May 14, 2019. A copy of the Complaint is attached hereto




49024567;5
19-01293-jlgCase
              Doc1:19-cv-05264  Document
                   1 Filed 06/06/19      1 Filed
                                     Entered     06/04/19
                                             06/06/19       PageMain
                                                      09:23:32  2 of 8Document
                                    Pg 2 of 60


as Exhibit A, and all other pleadings on file in the NY State Court Action are attached as

Exhibits B – E.

         2.     On May 15, 2019 (the "Petition Date"), EdgeMarc Energy Holdings, LLC

("EdgeMarc") and eight affiliated debtors (each a "Debtor" and collectively, the "Debtors") filed

voluntary petitions for relief under chapter 11 of the United States Bankruptcy Code in the

Delaware Bankruptcy Court, which initiated the Delaware Bankruptcy Cases. The Delaware

Bankruptcy Cases are presently pending with the Honorable Brendan Linehan Shannon, United

States Bankruptcy Judge presiding.

         3.     The Complaint alleges that Plaintiffs have invested approximately $850 million in

EdgeMarc, Complaint, ¶ 1, and that ETC committed to construct a pipeline system that would

allow Debtor EdgeMarc and its subsidiaries to bring its product, natural gas, to market. Id. The

Complaint further alleges that the Debtors are not now producing natural gas, that ETC is at

fault, and that Plaintiffs "have thus suffered hundreds of millions of dollars in losses and may

lose their entire investment" in Debtor EdgeMarc. Id.

         4.     Section 1452 of Title 28 provides, in part, that a party may remove any claim or

cause of action in a civil action to the district court if such district court has jurisdiction pursuant

to section 1334 of Title 28. In turn, Section 1334(b) of Title 28 provides, in pertinent part, that a

district court’s jurisdiction extends to those civil proceedings that "arise under," "arise in" or are

"related to" a case filed under the Bankruptcy Code.

         5.     The NY State Court Action is subject to removal pursuant to the jurisdiction of

the United States District Courts over civil proceedings arising in, arising under, or related to

cases under 11 U.S.C. §§ 101 et seq. (the "Bankruptcy Code"). 28 U.S.C. §§ 1334(b) and 1452.




49024567;5
19-01293-jlgCase
              Doc1:19-cv-05264  Document
                   1 Filed 06/06/19      1 Filed
                                     Entered     06/04/19
                                             06/06/19       PageMain
                                                      09:23:32  3 of 8Document
                                    Pg 3 of 60


         6.      "In the Second Circuit . . . 'related to' bankruptcy jurisdiction exists in any civil

action where the outcome 'might have any conceivable effect on [a bankruptcy] estate." In re

Residential Capital, LLC, 488 B.R. 565, 572 (Bankr. S.D.N.Y. 2013) (citing In re Cuyahoga

Equip. Corp., 980 F.2d 110, 114 (2d Cir. 1992)). "Certainty, or even likelihood, is not required"

to have a "conceivable effect" on a bankruptcy estate. Id. (citing Winstar Holdings, LLC v.

Blackstone Grp. L.P., 2007 WL 4323003, at *1 n.1 (S.D.N.Y. Dec. 10, 2007)). The test of a

"conceivable effect" is met "if the outcome could alter the debtor's rights, liabilities, options, or

freedom of action (either positively or negatively) and which in any way impacts upon the

handling and administration of the bankrupt estate." Celotex Corp. v. Edwards, 514 U.S. 300,

308 n. 6 (1995). The law is essentially the same in the Third Circuit. See Superior Contracting

Gp. Inc. v. Rachmale (In re LTC Hldgs., Inc.), 587 B.R. 25, 36 n. 58 (describing the "conceivable

effect" test and citing Celotex and Pacor, Inc. v. Higgins, 743 F.2d 984 (3d Cir. 1985)).

         7.      Plaintiffs' Complaint arises in, arises under, or otherwise is related to the

Bankruptcy Cases and is therefore removable under 28 U.S.C. § 1452, because, inter alia:

              a. The Complaint pleads damages based upon alleged breaches by ETC of a
                 certain Amended and Restated Gas Gathering and Processing Agreement
                 ("GPA"), and two Amended and Restated Individual Transaction
                 Confirmations ("ITC's"), all being contracts by and between Debtor
                 EdgeMarc Pennsylvania, LLC ("EdgeMarc Pennsylvania") and ETC, not
                 Plaintiffs. See Complaint, ¶¶ 92-95. Nevertheless, by the Complaint,
                 Plaintiffs seek to adjudicate important and material rights, claims and
                 liabilities of Debtor EdgeMarc Pennsylvania under the GPA and the ITCs.

              b. Among other things, the Complaint seeks adjudication of ETC's
                 compliance with the terms of its agreements with Debtor EdgeMarc
                 Pennsylvania, namely whether ETC constructed the Revolution System
                 pipeline according to required standards.

              c. Furthermore, the Complaint hinges on Plaintiffs' allegations that the
                 landslide that damaged the Revolution System was not a force majeure
                 event, which is a critical—if not dispositive—issue in the Debtors'
                 litigation with ETC.



49024567;5
19-01293-jlgCase
              Doc1:19-cv-05264  Document
                   1 Filed 06/06/19      1 Filed
                                     Entered     06/04/19
                                             06/06/19       PageMain
                                                      09:23:32  4 of 8Document
                                    Pg 4 of 60



             d. A determination in this litigation that the ITCs were not properly
                terminated will give rise to a damages claim in favor of ETC against the
                Debtors.

             e. The Debtors are currently running a court supervised sale process in their
                Bankruptcy Cases. Any sale of the Debtors' assets may require the
                assumption and assignment of the GPA and ITCs to a successful buyer.
                The outcome of this litigation, namely, adjudicating alleged defaults
                (whether committed by EdgeMarc Pennsylvania or ETC), rights, claims
                and terminations of such contracts will impact the Debtors' sale process.

             f. Litigation already exists between ETC and Debtor EdgeMarc
                Pennsylvania in state court in Pennsylvania (the "PA State Court Action")
                to resolve disputes of fact and law that are inextricably intertwined with
                those causes of action Plaintiffs pleaded in the NY State Court Action.
                The NY State Court Action is removed so that a single court decides all of
                these interrelated disputes. See DeAngelis v. Corzine, 501 B.R. 155, 159
                (S.D.N.Y 2012) (removal of causes of action that "are, in sum and
                substance, an echo" of other complaints before the court "renders removal
                the most efficient and equitable result."). Copies of the PA State Court
                Action complaint and counterclaims are attached hereto as Exhibits F &
                G. Contemporaneously with this Notice of Removal, or shortly hereafter,
                ETC intends to remove the PA State Court Action and seek the transfer of
                same to the Delaware Bankruptcy Court.

             g. The Complaint seeks a determination of whether statements and
                representations made to Debtor EdgeMarc (the same statements made to
                Plaintiffs) were negligent. Therefore, the Complaint seeks to adjudicate
                potential claims by estate of Debtor EdgeMarc against ETC. Complaint, ¶
                38 ("The Equity Owners and EdgeMarc pursued the Pennsylvania option
                after receiving assurances from Energy Transfer…") (emphasis added).
                See also Complaint, ¶ 52 ("Gatherer shall deliver a notice…to Sponsors
                and Shipper [EdgeMarc]…") (emphasis added).

             h. Plaintiffs plead that ETC has caused harm and damages to the Plaintiffs
                and Debtor EdgeMarc. See Complaint, ¶ 13. Plaintiffs plead that the
                alleged damages occurred because "EdgeMarc has been unable to satisfy
                the volume requirements of its 'take or pay' natural gas delivery contracts."
                See Complaint, ¶ 13. Plaintiffs plead that ETC "has damaged the value of
                the [Plaintiffs'] investment in EdgeMarc." See Complaint, ¶ 89. Therefore,
                the claims pleaded are derivative of the rights of the Debtors under the
                GPA and ITCs, and alleged harm to the Debtors, and thus represent assets
                of the Debtors' estates.




49024567;5
19-01293-jlgCase
              Doc1:19-cv-05264  Document
                   1 Filed 06/06/19      1 Filed
                                     Entered     06/04/19
                                             06/06/19       PageMain
                                                      09:23:32  5 of 8Document
                                    Pg 5 of 60


              i. Plaintiffs plead that acts and conduct of ETC "compounded the harm to
                 EdgeMarc and the Equity Owners," asserting claims that arise from
                 alleged harm to the Debtors, and then derivatively, to the Plaintiffs. See
                 Complaint, ¶¶ 78-84.

              j. Any outcome of the litigation may give rise to claims of res judicata,
                 collateral estoppel, or other theories of estoppel either defensively, in
                 favor of ETC against the Debtors', or offensively, in favor of the Debtors,
                 against ETC.

              k. The outcome of this litigation may impair rights of the Debtors' estates to
                 investigate, and if warranted, bring claims against the Plaintiffs for their
                 acts and conduct, prior to the commencement of the Debtors' Chapter 11
                 Cases. The Plaintiffs are the controlling shareholders of the Debtors and
                 the Debtors' Board of Directors, and had complete control of the Debtors'
                 actions pre-bankruptcy. As pleaded in the Complaint, Debtor EdgeMarc
                 Pennsylvania decided to terminate the GPA and ITCs, thereby shutting off
                 50% of its revenue generating ability at a time when its liquidity situation
                 was critical. Complaint, ¶¶ 78-84. Additionally, agreement that a "force
                 majure" occurred GPA and ITCs would have alleviated any obligation of
                 EdgeMarc for demand fees under the GPA and ITCs. However, by
                 choosing to terminate the ITCs, the Debtors' dire financial situation was
                 further exacerbated at a time when no reasonable business judgement
                 would warrant doing so. By contrast, the termination of the ITCs
                 preserved the ability of the Plaintiffs to bring their claims and causes of
                 action as outlined in the Complaint.1 The Plaintiffs' involvement in these
                 decisions is a potential claim of the Debtors' estates that could be impacted
                 by the outcome of this litigation.



         8.      As a result, ETC removes the NY State Court Action to this Court under 28

U.S.C. § 1452(a) and Bankruptcy Rule 9027 pursuant to the jurisdiction of this Court under 28

U.S.C. § 1334(b), as a civil proceeding arising under Title 11, or arising in or related to cases

under Title 11, namely, the Delaware Bankruptcy Cases.

         9.      Matters “arising under” or “arising in” bankruptcy cases are core proceedings.

See 28 U.S.C. § 157(b)(1). The NY State Court Action is within the Bankruptcy Court's "core"

jurisdiction within the meaning of 28 U.S.C. § 157(b)(1) and (2), because it seeks a

1
 Absent a termination of the ITCs, the Gathering System would be deemed to have been built by the Guaranteed In-
Service Date and any claims that ETC's statements to the Plaintiffs were false or misleading would evaporate.


49024567;5
19-01293-jlgCase
              Doc1:19-cv-05264  Document
                   1 Filed 06/06/19      1 Filed
                                     Entered     06/04/19
                                             06/06/19       PageMain
                                                      09:23:32  6 of 8Document
                                    Pg 6 of 60


determination of the value of Plaintiffs' interests in the Debtors. See 28 U.S.C. § 157(b)(2)(B).

Resolution of the disputes described in the complaint may involve estate claims and / or

counterclaims. See 28 U.S.C. § 157(b)(2)(C). The NY State Court Action further affects the

administration of the estate and seeks to adjust the debtor-creditor and debtor-equity security

holder relationship. 28 U.S.C. § 157(b)(2)(A), (O).

         10.   Even if the NY State Court Action is not a core proceeding, it is indisputably

related to the Bankruptcy Cases, and thus, removal to this Court is proper.

         11.   ETC was served with a copy of the Plaintiffs' Summons and Complaint in the NY

State Court Action on or about May 15, 2019. This Notice of Removal is filed within 90 days

after the Petition Date as required by Bankruptcy Rule 9027(a)(2). This Notice of Removal is

timely under Bankruptcy Rule 9027 and 28 U.S.C. § 1452(a).

         12.   No previous notice of removal has been filed in this or any other court.

         13.   Pursuant to 28 U.S.C. § 1452(a), assignment to the United States District Court

for the Southern District of New York is proper because the Plaintiffs filed the NY State Court

Action in the Supreme Court of the State of New York, County of New York. As a mechanical

matter, it is necessary to remove to the District Court in the jurisdiction where the state court

action is pending, for transfer to the court where the bankruptcy matter is pending.

         14.   Pursuant to Bankruptcy Rule 9027, the Notice of Removal is accompanied by a

copy of all process and pleadings filed in the NY State Court Action, with the exception of any

discovery material, and are attached hereto as Exhibits A through E.

         15.   Pursuant to Bankruptcy Rule 9027(a)(1), ETC hereby consents to entry of final

orders or judgment by the Delaware Bankruptcy Court.




49024567;5
19-01293-jlgCase
              Doc1:19-cv-05264  Document
                   1 Filed 06/06/19      1 Filed
                                     Entered     06/04/19
                                             06/06/19       PageMain
                                                      09:23:32  7 of 8Document
                                    Pg 7 of 60


         16.   Upon the filing of this Notice of Removal in the United States District Court for

the Southern District of New York, written notice of removal will be given to Plaintiffs and to

the New York County Supreme Court. ETC will promptly serve on Plaintiffs and file with the

New York County Supreme Court a Notice of Filing of Notice of Removal to Federal Court

pursuant to Rule 9027.

         WHEREFORE, ETC requests that upon receipt of this removed action, the United

States District Court for the Southern District of New York, refer this action to the United States

Bankruptcy Court for the Southern District of New York, and thereafter transfer this matter to




49024567;5
19-01293-jlgCase
              Doc1:19-cv-05264  Document
                   1 Filed 06/06/19      1 Filed
                                     Entered     06/04/19
                                             06/06/19       PageMain
                                                      09:23:32  8 of 8Document
                                    Pg 8 of 60


the United States Bankruptcy Court for the District of Delaware. A separate motion to transfer

venue will be filed.

Dated: June 4, 2019                    PACHULSKI STANG ZIEHL & JONES LLP


                                       /s/ Beth E. Levine
                                       Laura Davis Jones (pro hac vice application to be
                                       filed)
                                       Beth E. Levine.
                                       PACHULSKI STANG ZIEHL & JONES LLP
                                       780 Third Avenue, 34th Floor
                                       New York, NY 10017
                                       Telephone: (212) 561-7700
                                       Facsimile: (212) 561-7777
                                       Email: ljones@pszjlaw.com
                                               blevine@pszjlaw.com


                                       and

                                       Michael P. Lynn (pro hac vice application to be filed)
                                       Chris Patton
                                       John Adams (pro hac vice application to be filed)
                                       LYNN PINKER COX & HURST, L.L.P.
                                       2100 Ross Avenue, Suite 2700
                                       Dallas, Texas 75201
                                       Telephone: (214) 981-3800
                                       Facsimile: (214) 981-3839
                                       Email: mlynn@lynnllp.com
                                               cpatton@lynnllp.com
                                               jadams@lynnllp.com

                                       Counsel to ETC Northeast Pipeline, LLC




49024567;5
         CaseDoc
19-01293-jlg  1:19-cv-05264 Document
                 1 Filed 06/06/19     1-1 Filed
                                   Entered      06/04/19
                                           06/06/19       PageMain
                                                    09:23:32   1 of 32
                                                                    Document
                                  Pg 9 of 60




                               EXHIBIT A
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                             INDEX NO. 652906/2019
NYSCEF DOC. NO. 2 CaseDoc
          19-01293-jlg 1:19-cv-05264 Document
                          1 Filed 06/06/19    1-1 Filed
                                           Entered      06/04/19
                                                   06/06/19      Page
                                                          09:23:32   2 of 32
                                                                     Main  Document
                                                                    RECEIVED  NYSCEF: 05/14/2019
                                                    Pg 10 of 60
         


         6835(0(&28572)7+(67$7(2)1(:<25.
         &2817<2)1(:<25.
           [ 
                                                                                     ,QGH[1R
          *6&39,('*(0$5&+2/',1*6//&                                          
                                                                                    
          *6&39,3$5$//(/('*(0$5&+2/',1*6                                         
                                                                                    
          //&:6(3$1'%5,'*(('*(0$5&                                       &203/$,17
                                                                                    
          +2/',1*6//&DQG(0+2/'&2//&                                       
                                                                                    
                                                                                      
                                        3ODLQWLIIV
                                                                                    
                   DJDLQVW                                                    
                                                                                   
          (7&1257+($673,3(/,1(//&                                             
                                                                                    
                                        'HIHQGDQW                                
                                                                                   
           [
                                                                           
                                                                           
                   3ODLQWLIIV*6&39,(GJH0DUF+ROGLQJV//&*6&39,3DUDOOHO(GJH0DUF+ROGLQJV

         //&:6(3DQG%ULGJH(GJH0DUF+ROGLQJV//&DQG(0+ROGFR//& WRJHWKHUWKH

         ³(TXLW\2ZQHUV´ E\DQGWKURXJKWKHLUDWWRUQH\VDOOHJHXSRQNQRZOHGJHDVWRWKHPVHOYHVDQG

         WKHLUFRQGXFWDQGRWKHUZLVHXSRQLQIRUPDWLRQDQGEHOLHIDVIROORZV

                                            1$785(2)7+(&$6(

                     7KH(TXLW\2ZQHUVKDYHLQYHVWHGDSSUR[LPDWHO\PLOOLRQLQ(GJH0DUF

         (QHUJ\+ROGLQJV//& ³(GJH0DUF´ DQRLODQGJDVH[SORUDWLRQDQGSURGXFWLRQFRPSDQ\EDVHG

         LQ3HQQV\OYDQLD'HIHQGDQW(7&1RUWKHDVW3LSHOLQH//& ³(QHUJ\7UDQVIHU´ DPLGVWUHDP

         HQHUJ\FRPSDQ\WKDWGHVLJQVEXLOGVDQGRSHUDWHVQDWXUDOJDVSLSHOLQHV\VWHPVFRPPLWWHGWR

         FRQVWUXFWDQGRSHUDWHDSLSHOLQHV\VWHPWKDWZRXOGDOORZ(GJH0DUFWREULQJLWVSURGXFW²

         QDWXUDOJDV²WRPDUNHW%XWFRQWUDU\WR(QHUJ\7UDQVIHU¶VUHSUHVHQWDWLRQVWKHSLSHOLQHV\VWHP

         WKDW(QHUJ\7UDQVIHUEXLOWUHIHUUHGWRDVWKH5HYROXWLRQ6\VWHPZDVVRIODZHGDQGULIHZLWK

         SUREOHPVWKDWLWUXSWXUHGFDXVLQJDQH[SORVLRQDQGKLJKLQWHQVLW\IODVKILUH(GJH0DUF¶VQDWXUDO

         JDVLQ3HQQV\OYDQLDLVQRZ³VKXWLQ´²LQRWKHUZRUGVWUDSSHGLQWKHZHOOVDQGQRWIORZLQJWR


         

                                                     1 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                 INDEX NO. 652906/2019
NYSCEF DOC. NO. 2 CaseDoc
          19-01293-jlg 1:19-cv-05264 Document
                          1 Filed 06/06/19    1-1 Filed
                                           Entered      06/04/19
                                                   06/06/19       Page
                                                            09:23:32   3 of 32
                                                                      Main  Document
                                                                     RECEIVED  NYSCEF: 05/14/2019
                                                  Pg 11 of 60
         
         
         
         SXUFKDVHUV7KH(TXLW\2ZQHUVKDYHWKXVVXIIHUHGKXQGUHGVRIPLOOLRQVRIGROODUVLQORVVHVDQG

         PD\ORVHWKHLUHQWLUHLQYHVWPHQW

                     7KHFXUUHQWFRQWUDFWXDOUHODWLRQVKLSEHWZHHQWKH(TXLW\2ZQHUVDQG(QHUJ\

         7UDQVIHUJRHVEDFNWR1RYHPEHU,Q1RYHPEHUDW(QHUJ\7UDQVIHU¶VLQVLVWHQFHWKH

         (TXLW\2ZQHUVFRPPLWWHGWRLQYHVWDQDGGLWLRQDOPLOOLRQLQ(GJH0DUFWRDOORZWKH

         FRPSDQ\WRIXUWKHUGHYHORSLWVQDWXUDOJDVSURSHUWLHVLQ%XWOHU&RXQW\3HQQV\OYDQLD7KH

         (TXLW\2ZQHUVZRXOGPDNHPLOOLRQDYDLODEOHLQ1RYHPEHUDQGDJUHHGWRLQYHVWDQ

         DGGLWLRQDOPLOOLRQLQ$WWKHVDPHWLPH(QHUJ\7UDQVIHUDJUHHGWRFRQVWUXFWDQG

         RSHUDWHD³*DWKHULQJ6\VWHP´WKDWZRXOGJDWKHU(GJH0DUF¶VUDZQDWXUDOJDVFRPSUHVVDQG

         GHK\GUDWHLWWUDQVSRUWLWWRDSURFHVVLQJSODQWRZQHGE\(QHUJ\7UDQVIHUDQGWKHQGHOLYHU

         SLSHOLQHTXDOLW\QDWXUDOJDVWRWKHLQWHUVWDWHSLSHOLQHV\VWHP

                     (QHUJ\7UDQVIHULQGXFHGWKH(TXLW\2ZQHUVWRLQYHVWPRUHFDSLWDOLQ(GJH0DUF

         E\DVVXULQJWKH(TXLW\2ZQHUVWKDWWKH*DWKHULQJ6\VWHPZRXOGEHUHDG\DQGRSHUDWLRQDOE\

         -XO\7KHILUVWPLOOLRQZDVPDGHDYDLODEOHULJKWDZD\JLYHQWKDWDVVXUDQFH,Q

         DGGLWLRQXQGHUWKH(TXLW\&RPPLWPHQW$JUHHPHQWVHQWHUHGLQWRLQ1RYHPEHUDPRQJWKH

         (TXLW\2ZQHUV(QHUJ\7UDQVIHUDQG(GJH0DUFWKH(TXLW\2ZQHUVDJUHHGWRLQYHVWDQ

         DGGLWLRQDOPLOOLRQLQEXWRQO\DIWHU(QHUJ\7UDQVIHUSURYLGHGZULWWHQFHUWLILFDWLRQV

         VWDWLQJZKHWKHUWKH*DWKHULQJ6\VWHPZRXOGEHFRPSOHWHIXQFWLRQDODQGFDSDEOHRIEHLQJSXW

         LQWRFRPPHUFLDOVHUYLFHE\-XO\

                     7KH(TXLW\2ZQHUVEDUJDLQHGWRUHFHLYHFHUWLILFDWLRQVIURP(QHUJ\7UDQVIHU

         FDOOHG³3URMHFW6WDWXV1RWLFHV´(DFK3URMHFW6WDWXV1RWLFHKDGWR³FRQWDLQDZULWWHQ

         FHUWLILFDWLRQRI*DWKHUHU>LH(QHUJ\7UDQVIHU@WKDWDVRIWKHGDWHRIVXFK3URMHFW6WDWXV1RWLFH

         HLWKHU L WKHUHLVQR3URMHFW'HOD\RU LL WKHUHLVD3URMHFW'HOD\DQGWKHQXPEHURIGD\VWKDW


                                                           
         

                                                       2 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                               INDEX NO. 652906/2019
NYSCEF DOC. NO. 2 CaseDoc
          19-01293-jlg 1:19-cv-05264 Document
                          1 Filed 06/06/19    1-1 Filed
                                           Entered      06/04/19
                                                   06/06/19       Page
                                                            09:23:32   4 of 32
                                                                      Main  Document
                                                                     RECEIVED  NYSCEF: 05/14/2019
                                                     Pg 12 of 60
         
         
         
         *DWKHUHUDQWLFLSDWHVWKH,Q6HUYLFH'DWHWREHGHOD\HGDVDUHVXOWRIVXFK3URMHFW'HOD\´

         ³3URMHFW'HOD\´ZDVGHILQHGDV³DQ\GHOD\LQWKHGHYHORSPHQWFRQVWUXFWLRQRUFRPSOHWLRQRI

         WKH*DWKHULQJ6\VWHPWKDWZLOOGHOD\WKH,Q6HUYLFH'DWH´²WKHGDWHWKH5HYROXWLRQ6\VWHP

         ZDVWREH³FRPSOHWHGDQGSODFHGLQFRPPHUFLDOVHUYLFH´²³EH\RQG-XO\´

                     ,QMXVWLILDEOHUHOLDQFHRQWKUHHVHSDUDWH3URMHFW6WDWXV1RWLFHVIURP(QHUJ\

         7UDQVIHUHDFKFHUWLI\LQJWKDW³WKHUHLVQR3URMHFW'HOD\´WKH(TXLW\2ZQHUVIXQGHGWKH

         PLOOLRQRIQHZHTXLW\ILQDQFLQJLQWKUHHHTXDOLQVWDOOPHQWVRQRUDURXQG)HEUXDU\0DUFK

         DQG$SULO,WLVQRZDSSDUHQWKRZHYHUWKDWQRQHRIWKH3URMHFW6WDWXV1RWLFHVZDV

         DFFXUDWH,QIDFWGXHWRGHVLJQDQGRUFRQVWUXFWLRQIODZVLQWKHV\VWHPWKHSLSHOLQHVHJPHQWRI

         WKH*DWKHULQJ6\VWHPZDVQRWVWDEOHRUFDSDEOHRIVDIHO\WUDQVSRUWLQJQDWXUDOJDV7KXVDWHYHU\

         VWDJHWKHUHZDVQHFHVVDULO\3URMHFW'HOD\

                     7KHSLSHOLQHV\VWHPZDVVRSRRUO\GHVLJQHGDQGRUFRQVWUXFWHGWKDWRQ

         6HSWHPEHUIROORZLQJDUDLQVWRUPDVHJPHQWRIWKHSLSHOLQHUXSWXUHGLQFRQQHFWLRQ

         ZLWKDODQGVOLGHFDXVLQJDQH[SORVLRQ7KHH[SORVLRQDQGUHVXOWLQJILUHGHVWUR\HGSURSHUW\

         GDPDJHGSRZHUOLQHVDQGIRUFHGWKHHYDFXDWLRQRIQHDUE\UHVLGHQWV%XWUDWKHUWKDQ

         DFNQRZOHGJHLWVIDLOXUHVPHUHKRXUVDIWHUWKHH[SORVLRQDQGILUH(QHUJ\7UDQVIHUVHQWWZRVHOI

         VHUYLQJQRWLFHVWR(GJH0DUF¶V3HQQV\OYDQLDVXEVLGLDU\7KHILUVWFODLPHGWKDWWKH5HYROXWLRQ

         6\VWHPKDGEHHQSODFHGLQWRFRPPHUFLDOVHUYLFHWKHGD\EHIRUH²RQ6HSWHPEHU7KHVHFRQG

         DVVHUWHGWKDWWKHHYHQWVRI6HSWHPEHUFRQVWLWXWHGD³)RUFH0DMHXUH´DQGWKDWWKLVVXSSRVHGDFW

         RI*RGUHQGHUHG(QHUJ\7UDQVIHUXQDEOHWRWUDQVSRUW(GJH0DUF¶VJDV

                     %RWKRI(QHUJ\7UDQVIHU¶VSRVWH[SORVLRQQRWLFHVZHUHIDOVH&RQWUDU\WRWKH

         LQVHUYLFHQRWLFHWKHSLSHOLQHV\VWHPZDVQRWFDSDEOHRISHUIRUPLQJLWVLQWHQGHGIXQFWLRQVDQG

         QHYHUGHOLYHUHGDVLQJOHPROHFXOHRI(GJH0DUF¶VQDWXUDOJDVLQFRPPHUFLDOVHUYLFH$QG


                                                           
         

                                                        3 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                INDEX NO. 652906/2019
NYSCEF DOC. NO. 2 CaseDoc
          19-01293-jlg 1:19-cv-05264 Document
                          1 Filed 06/06/19    1-1 Filed
                                           Entered      06/04/19
                                                   06/06/19       Page
                                                            09:23:32   5 of 32
                                                                      Main  Document
                                                                     RECEIVED  NYSCEF: 05/14/2019
                                                  Pg 13 of 60
         
         
         
         FRQWUDU\WR(QHUJ\7UDQVIHU¶V)RUFH0DMHXUHQRWLFHWKHV\VWHP¶VIDLOXUHZDVQRWWKHUHVXOWRI

         FLUFXPVWDQFHVEH\RQG(QHUJ\7UDQVIHU¶VUHDVRQDEOHFRQWURO5DWKHUWKHV\VWHPIDLOHGEHFDXVH

         RILWVIODZHGGHVLJQDQGRUFRQVWUXFWLRQ

                      6LQFHWKHH[SORVLRQDQGILUHRI6HSWHPEHUWKHWUXWKUHJDUGLQJ(QHUJ\

         7UDQVIHU¶VFRQGXFWKDVEHJXQWRHPHUJH(QHUJ\7UDQVIHU¶VSHUPLWWLQJGRFXPHQWVFRQILUPWKDW

         EHIRUHWKHODQGVOLGH(QHUJ\7UDQVIHUGHVFULEHGWKHVXUURXQGLQJDUHDDVLQFOXGLQJ³DµVOLS¶

         ODQGVOLGHDUHD´DQG³GDQJHURXVDQGXQVWDEOHKLOOVORSHWHUUDLQ´)URP1RYHPEHUWKURXJK

         )HEUXDU\WKH%HDYHU&RXQW\&RQVHUYDWLRQ'LVWULFWDFWLQJXQGHUGHOHJDWHGDXWKRULW\IURP

         WKH3HQQV\OYDQLD'HSDUWPHQWRI(QYLURQPHQWDO3URWHFWLRQ ³'(3´ FLWHG(QHUJ\7UDQVIHUDW

         OHDVWVL[WLPHVIRUIDLOLQJWRLPSOHPHQWDQGPDLQWDLQDSSURSULDWHSUDFWLFHVWRPLQLPL]HWKHULVNRI

         DFFHOHUDWHGHURVLRQDQGVHGLPHQWDWLRQDORQJWKH5HYROXWLRQ6\VWHP$QGDIWHUWKHH[SORVLRQDQG

         ILUHJHRWHFKQLFDOHQJLQHHUVGHWHUPLQHGWKDWDWWKHLQFLGHQWVLWH³WKHVORSHLVJHQHUDOO\WRRVWHHS

         WREHSHUPDQHQWO\VWDELOL]HGXVLQJVROHO\HDUWKZRUNPHDVXUHV´DQGWKDWDGGLWLRQDO³PHFKDQLFDO

         PHDQVVXFKDVUHWDLQLQJVWUXFWXUHVZDOOVSLOHVJURXQGDQFKRUVHWF´ZHUHUHTXLUHG

                      7KH'(3DOVRLQVSHFWHGWKHDUHDRIWKHSLSHOLQHUXSWXUHMXVWGD\VDIWHULWRFFXUUHG

         DQGIRXQGWKDW(QHUJ\7UDQVIHU³IDLOHGWRWDNHDOOQHFHVVDU\PHDVXUHVWRSUHYHQWDFFHOHUDWHG

         HURVLRQ´DQGWKDWWKHPHDVXUHVWDNHQE\(QHUJ\7UDQVIHUWRSUHYHQWHURVLRQZHUH³LPSURSHUO\

         LQVWDOOHGPDLQWDLQHGDQGIDLOHG´/DWHULQVSHFWLRQVE\WKH'(3KDYHUHYHDOHGODQGVOLGHV³VORSH

         IDLOXUHV´DQG³ODQGFUDFNV´DORQJWKHSLSHOLQH,QWRWDOVLQFHWKHH[SORVLRQDQGILUHWKH'(3KDV

         FLWHG(QHUJ\7UDQVIHUIRUPRUHWKDQ780 violationsFRQFHUQLQJWKH5HYROXWLRQ6\VWHP

                     2Q2FWREHUWKH'(3RUGHUHG(QHUJ\7UDQVIHUWRIL[WKHSUREOHPVLW

         FDXVHGEXW(QHUJ\7UDQVIHUGLGQRWGRVR$VWKH'(3UHSRUWHGLWVRUGHUUHTXLUHG(QHUJ\

         7UDQVIHUWR³LPPHGLDWHO\VWDELOL]HGLVWXUEHGDUHDVUHSDLUHURVLRQFRQWUROIHDWXUHVDQGVWRSDOO


                                                              
         

                                                         4 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                INDEX NO. 652906/2019
NYSCEF DOC. NO. 2 CaseDoc
          19-01293-jlg 1:19-cv-05264 Document
                          1 Filed 06/06/19    1-1 Filed
                                           Entered      06/04/19
                                                   06/06/19       Page
                                                            09:23:32   6 of 32
                                                                      Main  Document
                                                                     RECEIVED  NYSCEF: 05/14/2019
                                                     Pg 14 of 60
         
         
         
         RWKHUHDUWKPRYLQJDFWLYLWLHVDVVRFLDWHGZLWKWKH5HYROXWLRQ3LSHOLQH´%XWPRQWKVODWHU(QHUJ\

         7UDQVIHUVWLOOKDGQRWFRPSOLHG7KH'(3UHSRUWHGLQD)HEUXDU\SUHVVUHOHDVH

         ³0XOWLSOHLQVSHFWLRQVE\'(3VWDIIPRVWUHFHQWO\LQ-DQXDU\IRXQGWKDW(7KDGQRW

         IXOILOOHGWKHWHUPVRIWKHRUGHUDQGZDVQRWSURJUHVVLQJWRZDUGFRPSOLDQFH´

                     $VDUHVXOWWKH'(3LVVXHGDQH[WUDRUGLQDU\VDQFWLRQ,WVXVSHQGHGUHYLHZRIDOO

         SHUPLWDSSOLFDWLRQVDQGDPHQGPHQWVXQGHU3HQQV\OYDQLD¶V&OHDQ6WUHDPV/DZIRUFRQVWUXFWLRQ

         RIWKH5HYROXWLRQ6\VWHPDQGLQIRUPHG(QHUJ\7UDQVIHUWKDWLWZRXOGEHZLWKKROGLQJWKH

         LVVXDQFHRIDOOFOHDQZDWHUSHUPLWVIRUDOORI(QHUJ\7UDQVIHU¶VFRUSRUDWHDIILOLDWHVLQ

         3HQQV\OYDQLDUHJDUGOHVVRIWKHSURMHFW7KLVSHUPLWKROGLVWRVWD\LQSODFHXQWLO(QHUJ\7UDQVIHU

         ³GHPRQVWUDWHVWRWKHVDWLVIDFWLRQRIWKH'HSDUWPHQWWKDWLWVXQODZIXOFRQGXFWKDVEHHQFRUUHFWHG´

         ²DVWDQGDUGWKDW(QHUJ\7UDQVIHUKDVQRWVDWLVILHGWRWKLVGD\

                     (QHUJ\7UDQVIHU¶VFRQGXFWKDVOHGWKH*RYHUQRURI3HQQV\OYDQLDWRUHEXNHWKH

         FRPSDQ\SXEOLFO\³7KHUHKDVEHHQDIDLOXUHE\(QHUJ\7UDQVIHUDQGLWVVXEVLGLDULHVWRUHVSHFW

         RXUODZVDQGRXUFRPPXQLWLHV´$QGWKH&KDLUPDQDQG&(2RI(QHUJ\7UDQVIHU¶VFRUSRUDWH

         SDUHQWDGPLWWHGWKDW³ZH¶YHPDGHVRPHPLVWDNH>V@WKDWZH¶UHQRWSURXGRI´LQ3HQQV\OYDQLDDQG

         ³ZH¶UHJRLQJWRWDNHRXUPHGLFLQHDQGIL[WKRVHPLVWDNHV´

                     'HVSLWHWKRVHVWDWHPHQWVQRWKLQJKDVEHHQGRQHWRUHPHG\WKHVHYHUHKDUPWKDW

         (QHUJ\7UDQVIHUKDVFDXVHGWRWKH(TXLW\2ZQHUVDQGWR(GJH0DUF$VDUHVXOWRI(QHUJ\

         7UDQVIHU¶VIDLOXUHWRGHOLYHUDFFXUDWH3URMHFW6WDWXV1RWLFHVDQGWKHLQGHILQLWHGHOD\LQ

         FRQVWUXFWLRQDQGFRPSOHWLRQRIWKH*DWKHULQJ6\VWHPWKH(TXLW\2ZQHUVKDYHEHHQGHSULYHGRI

         WKHFDSLWDOWKDWWKH\LQYHVWHGRQWKHH[SHFWDWLRQWKDWWKHV\VWHPZRXOGEHFRPSOHWHGDQGLQ

         VHUYLFH7KH\DQG(GJH0DUFKDYHDOVRVXIIHUHGVLJQLILFDQWDGGLWLRQDOGDPDJHV$VGHVFULEHG

         EHORZ(GJH0DUFKDVEHHQXQDEOHWRVDWLVI\WKHYROXPHUHTXLUHPHQWVRILWV³WDNHRUSD\´QDWXUDO


                                                            
         

                                                        5 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                INDEX NO. 652906/2019
NYSCEF DOC. NO. 2 CaseDoc
          19-01293-jlg 1:19-cv-05264 Document
                          1 Filed 06/06/19    1-1 Filed
                                           Entered      06/04/19
                                                   06/06/19       Page
                                                            09:23:32   7 of 32
                                                                      Main  Document
                                                                     RECEIVED  NYSCEF: 05/14/2019
                                                     Pg 15 of 60
         
         
         
         JDVGHOLYHU\FRQWUDFWVZLWKWKHPDMRULQWHUVWDWHSLSHOLQHRSHUDWRUVEHFDXVHWKH*DWKHULQJ6\VWHP

         ²ZKLFKZDVVXSSRVHGWRGHOLYHU(GJH0DUF¶VQDWXUDOJDVWRWKHLQWHUVWDWHSLSHOLQHV\VWHP²LV

         VWLOOQRWLQVHUYLFH)DLOXUHWRVDWLVI\WKRVHYROXPHUHTXLUHPHQWVKDVFRVW(GJH0DUFPRUHWKDQD

         PLOOLRQGROODUVHYHU\PRQWK

                     $VDUHVXOWRIWKHVHUHFHQWHYHQWVWKH(TXLW\2ZQHUVKDYHVXIIHUHGVXEVWDQWLDO

         ORVVHV7KLVDFWLRQVHHNVUHGUHVVIURP(QHUJ\7UDQVIHUIRULWVFRQGXFWDQGGDPDJHVLQDQDPRXQW

         WREHGHWHUPLQHGDWWULDO

                                                      3$57,(6

                     3ODLQWLII*6&39,(GJH0DUF+ROGLQJV//&LVD'HODZDUHOLPLWHGOLDELOLW\

         FRPSDQ\ZLWKLWVSULQFLSDOSODFHRIEXVLQHVVLQ1HZ<RUN&RXQW\1HZ<RUN

                     3ODLQWLII*6&39,3DUDOOHO(GJH0DUF+ROGLQJV//&LVD'HODZDUHOLPLWHG

         OLDELOLW\FRPSDQ\ZLWKLWVSULQFLSDOSODFHRIEXVLQHVVLQ1HZ<RUN&RXQW\1HZ<RUN

                     3ODLQWLII:6(3DQG%ULGJH(GJH0DUF+ROGLQJV//&LVD'HODZDUH

         OLPLWHGOLDELOLW\FRPSDQ\ZLWKLWVSULQFLSDOSODFHRIEXVLQHVVLQ1HZ<RUN&RXQW\1HZ<RUN

                     3ODLQWLIIV*6&39,(GJH0DUF+ROGLQJV//&*6&39,3DUDOOHO(GJH0DUF

         +ROGLQJV//&DQG:6(3DQG%ULGJH(GJH0DUF+ROGLQJV//&DUHDIILOLDWHGZLWK

         LQYHVWPHQWIXQGVPDQDJHGE\*ROGPDQ6DFKV &R//& ³*ROGPDQ6DFKV´ 

                     3ODLQWLII(0+ROGFR//&LVD'HODZDUHOLPLWHGOLDELOLW\FRPSDQ\ZLWKLWV

         SULQFLSDOSODFHRIEXVLQHVVLQ7RURQWR2QWDULR&DQDGD,WVHTXLW\LVKHOGGLUHFWO\RULQGLUHFWO\

         E\WKH2QWDULR7HDFKHUV¶3HQVLRQ3ODQ%RDUG

                     (0+ROGFR//&*6&39,(GJH0DUF+ROGLQJV//&*6&39,3DUDOOHO

         (GJH0DUF+ROGLQJV//&DQG:6(3DQG%ULGJH(GJH0DUF+ROGLQJV//&WRJHWKHU

         RZQDSSUR[LPDWHO\RIWKHHTXLW\LQ(GJH0DUF


                                                           
         

                                                       6 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                 INDEX NO. 652906/2019
NYSCEF DOC. NO. 2 CaseDoc
          19-01293-jlg 1:19-cv-05264 Document
                          1 Filed 06/06/19    1-1 Filed
                                           Entered      06/04/19
                                                   06/06/19       Page
                                                            09:23:32   8 of 32
                                                                      Main  Document
                                                                     RECEIVED  NYSCEF: 05/14/2019
                                                       Pg 16 of 60
         
         
         
                      'HIHQGDQW(QHUJ\7UDQVIHULVD'HODZDUHOLPLWHGOLDELOLW\FRPSDQ\ZLWKDSODFH

         RIEXVLQHVVLQ:H[IRUG3HQQV\OYDQLD(QHUJ\7UDQVIHULVDQLQGLUHFWVXEVLGLDU\RI(QHUJ\

         7UDQVIHU/3

                                           -85,6',&7,21$1'9(18(

                      7KLV&RXUWKDVVXEMHFWPDWWHUMXULVGLFWLRQRIWKLVGLVSXWHSXUVXDQWWR$UWLFOH9,

         6HFWLRQRIWKH1HZ<RUN&RQVWLWXWLRQ

                      7KLV&RXUWKDVSHUVRQDOMXULVGLFWLRQRYHU(QHUJ\7UDQVIHUSXUVXDQWWR

         &3/5 D  DQG*2/  

                      9HQXHLVSURSHULQ1HZ<RUN&RXQW\SXUVXDQWWR&3/5 D DQG F 7KUHH

         RIWKHSODLQWLIIVPDLQWDLQWKHLUSULQFLSDORIILFHLQ1HZ<RUN&RXQW\

                      (QHUJ\7UDQVIHULUUHYRFDEO\FRQVHQWHGWRWKHH[FOXVLYHMXULVGLFWLRQRIFRXUWVLQ

         1HZ<RUN&RXQW\1HZ<RUNIRUDQ\VXLWDFWLRQRURWKHUSURFHHGLQJDULVLQJRXWRIWKH(TXLW\

         &RPPLWPHQW$JUHHPHQWVRUDQ\WUDQVDFWLRQFRQWHPSODWHGWKHUHLQ(QHUJ\7UDQVIHUKDV

         LUUHYRFDEO\DQGXQFRQGLWLRQDOO\ZDLYHGDQ\REMHFWLRQWRWKHOD\LQJRIYHQXHRIWKLVDFWLRQLQD

         FRXUWLQ1HZ<RUN&RXQW\

                                             )$&78$/%$&.*5281'

         $     (GJH0DUF¶V1DWXUDO*DV2SHUDWLRQV

                      (GJH0DUFLVDQRLODQGJDVH[SORUDWLRQDQGSURGXFWLRQFRPSDQ\WKDWH[WUDFWV

         QDWXUDOJDVIURPWKH$SSDODFKLDQ%DVLQ(GJH0DUFZDVIRUPHGLQ'HFHPEHUWKURXJKD

         FROODERUDWLRQEHWZHHQWKH(TXLW\2ZQHUVDIILOLDWHGZLWK*ROGPDQ6DFKVDQGILYHH[SHULHQFHGRLO

         DQGJDVH[HFXWLYHV7KH(TXLW\2ZQHUVKDYHLQYHVWHGDSSUR[LPDWHO\PLOOLRQLQ(GJH0DUF

         WRGDWH




                                                            
         

                                                        7 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                INDEX NO. 652906/2019
NYSCEF DOC. NO. 2 CaseDoc
          19-01293-jlg 1:19-cv-05264 Document
                          1 Filed 06/06/19    1-1 Filed
                                           Entered      06/04/19
                                                   06/06/19       Page
                                                            09:23:32   9 of 32
                                                                      Main  Document
                                                                     RECEIVED  NYSCEF: 05/14/2019
                                                      Pg 17 of 60
         
         
         
                      6LQFHLWVIRXQGLQJ(GJH0DUFKDVDFTXLUHGOHDVHLQWHUHVWVLQRYHUDFUHVLQ

         3HQQV\OYDQLDDQG2KLRIRUWKHSXUSRVHRIH[WUDFWLQJQDWXUDOJDVIURPWKHUHVHUYHVLQWKH

         0DUFHOOXVDQG8WLFD6KDOHV,WKDVGULOOHGRYHUZHOOVDQGLQWKHSDVWKDVSURGXFHGRYHU

         PLOOLRQFXELFIHHWRIQDWXUDOJDVHTXLYDOHQW PPFIH SHUGD\

                      7KH3HQQV\OYDQLDZHOOVDUHORFDWHGLQ%XWOHU&RXQW\3HQQV\OYDQLD

         DSSUR[LPDWHO\PLOHVQRUWKHDVWRI3LWWVEXUJK7KH\DUHRZQHGDQGRSHUDWHGWKURXJK

         (GJH0DUF¶VZKROO\RZQHGVXEVLGLDU\(0(QHUJ\3HQQV\OYDQLD//& ³(GJH0DUF

         3HQQV\OYDQLD´ (GJH0DUF¶V2KLRDVVHWVEDVHGSULPDULO\LQ0RQURH&RXQW\LQWKHHDVWHUQ

         SRUWLRQRI2KLRDUHRZQHGDQGRSHUDWHGE\(0(QHUJ\2KLR//& ³(GJH0DUF2KLR´ 

         %     (GJH0DUF¶V/RQJ+DXO&RQWUDFWV

                      7RGHOLYHULWVQDWXUDOJDVWRSXUFKDVHUVRXWVLGHRI3HQQV\OYDQLDDQG2KLR

         (GJH0DUFHQWHUHGLQWRORQJKDXOGHOLYHU\FRQWUDFWVZLWKRSHUDWRUVRIPDMRULQWHUVWDWHQDWXUDOJDV

         SLSHOLQHV7KRVHLQWHUVWDWHSLSHOLQHVUHDFKSRWHQWLDOSXUFKDVHUVQDWLRQDOO\DQGVRPHWLPHV

         LQWHUQDWLRQDOO\

                      %HWZHHQDQG(GJH0DUFHQWHUHGLQWRGHOLYHU\FRQWUDFWVZLWKWKUHH

         ORQJKDXOLQWHUVWDWHSLSHOLQHRSHUDWRUV5RYHU3LSHOLQH//& ³5RYHU´ DQDIILOLDWHRI(QHUJ\

         7UDQVIHU¶VFRUSRUDWHSDUHQW(QHUJ\7UDQVIHU/35RFNLHV([SUHVV3LSHOLQH//&DQG7H[DV*DV

         7UDQVPLVVLRQ//& WKH³/RQJ+DXO&RQWUDFWV´ 7KH/RQJ+DXO&RQWUDFWVDUH³WDNHRUSD\´

         FRQWUDFWVXQGHUZKLFKWKHVKLSSHURIQDWXUDOJDV KHUH(GJH0DUF FRQWUDFWVIRUUHVHUYHG

         FDSDFLW\RQWKHRSHUDWRU¶VLQWHUVWDWHSLSHOLQHDQGLVFKDUJHGIRUWKDWFDSDFLW\UHJDUGOHVVRI

         ZKHWKHURUQRWLWDFWXDOO\GHOLYHUVDQ\QDWXUDOJDVWRWKHSLSHOLQH




                                                            
         

                                                        8 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                               INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  10 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                     Pg 18 of 60
         
         
         
                    8QGHUWKH/RQJ+DXO&RQWUDFWV(GJH0DUFLVREOLJDWHGWRSD\PLOOLRQVRIGROODUV

         HYHU\PRQWKIRULWVUHVHUYHGFDSDFLW\RQWKHLQWHUVWDWHSLSHOLQHV7KHPRVWVLJQLILFDQWRIWKHVH

         /RQJ+DXO&RQWUDFWVLVZLWK5RYHU

         &    (GJH0DUF¶V2ULJLQDO$JUHHPHQWVZLWK(QHUJ\7UDQVIHU

                    6KRUWO\DIWHULWVIRUPDWLRQLQ'HFHPEHU(GJH0DUFEHJDQH[SORULQJIRU

         QDWXUDOJDVLQ3HQQV\OYDQLD$V(GJH0DUF¶VPDLQH[SHUWLVHLVLQRLODQGJDVH[SORUDWLRQQRW

         SLSHOLQHFRQVWUXFWLRQLWFRQWUDFWHGZLWK(QHUJ\7UDQVIHUZKRVHFRUSRUDWHSDUHQW(QHUJ\

         7UDQVIHU/3ZDVRQHRIWKHODUJHVWSLSHOLQHRSHUDWRUVLQWKH8QLWHG6WDWHVDQGZDVJRLQJWR

         RSHUDWHWKUHHRIWKHPDMRULQWHUVWDWHSLSHOLQHVLQWKH0DUFHOOXVDQG8WLFD6KDOHVDUHD5RYHU

         0DULQHU:HVWDQG0DULQHU(DVW

                    2Q$SULO(QHUJ\7UDQVIHUDQG(GJH0DUF3HQQV\OYDQLDHQWHUHGLQWRD

         *DWKHULQJDQG3URFHVVLQJ$JUHHPHQWDQGWZR,QGLYLGXDO7UDQVDFWLRQ&RQILUPDWLRQV WKH³

         $JUHHPHQWV´ 8QGHUWKRVHDJUHHPHQWV(QHUJ\7UDQVIHUFRQWUDFWHGZLWK(GJH0DUF

         3HQQV\OYDQLDWRJDWKHUSURFHVVDQGWUDQVSRUWQDWXUDOJDVSURGXFHGIURP(GJH0DUFSURSHUWLHVLQ

         %XWOHU&RXQW\3HQQV\OYDQLDXVLQJDJDWKHULQJV\VWHPWKDW(QHUJ\7UDQVIHUZDVWRFRQVWUXFW

         RZQDQGRSHUDWH7KH$JUHHPHQWVKDGDVFKHGXOHGWHUPRIDWOHDVWWZHQW\\HDUV

                    %\KRZHYHUDVXVWDLQHGGRZQWXUQKDGRFFXUUHGLQWKHRLODQGJDVPDUNHW

         $VDUHVXOWWKH$JUHHPHQWVZHUHQRORQJHUSURILWDEOHDQG(GJH0DUFDQWLFLSDWHGWKDWLW

         ZRXOGQRORQJHUEHHFRQRPLFDOWRSHUIRUPXQGHUWKHP

                    (GJH0DUFDQGWKH(TXLW\2ZQHUVGHWHUPLQHGWKDWWKH\KDGDWOHDVWWZRYLDEOH

         SDWKVIRUZDUG(GJH0DUFFRXOGDEDQGRQLWV3HQQV\OYDQLDDVVHWVDQGIRFXVRQGHYHORSLQJLWV

         DVVHWVLQ0RQURH&RXQW\2KLRZKLFKZHUHRZQHGE\(GJH0DUF2KLR$OWHUQDWLYHO\LWFRXOG




                                                          
         

                                                      9 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  11 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                 Pg 19 of 60
         
         
         
         UHQHJRWLDWHWKHUDWHVDQGYROXPHFRPPLWPHQWVLQWKHDJUHHPHQWVZLWK(QHUJ\7UDQVIHUDQGIRFXV

         RQWKHZHOOVLQ%XWOHU&RXQW\3HQQV\OYDQLDLQVWHDG

                     ,I(GJH0DUFSXUVXHGWKH2KLRRSWLRQLWZRXOGSXUFKDVHDGGLWLRQDODFUHDJHLQ

         0RQURH&RXQW\WRJHQHUDWHWKHQDWXUDOJDVYROXPHVQHFHVVDU\WRPHHWLWVREOLJDWLRQVXQGHUWKH

         /RQJ+DXO&RQWUDFWV$OWKRXJK(GJH0DUF3HQQV\OYDQLDZRXOGVWLOOEHERXQGE\LWV

         XQHFRQRPLFDODUUDQJHPHQWZLWK(QHUJ\7UDQVIHULQWKLVVFHQDULR(QHUJ\7UDQVIHU¶VDJUHHPHQWV

         ZHUHZLWK(GJH0DUF3HQQV\OYDQLDQRWWKHUHVWRI(GJH0DUF7KXV(QHUJ\7UDQVIHU¶VUHFRXUVH

         LI(GJH0DUF3HQQV\OYDQLDGLGQRWSHUIRUPZDVOLPLWHGWRWKHDVVHWVRI(GJH0DUF3HQQV\OYDQLD

                     $OWKRXJKWKLV2KLRRSWLRQZDVSURPLVLQJDQGZRXOGKDYHSUHVHUYHGVXEVWDQWLDO

         HTXLW\YDOXH(GJH0DUFDQGLWV(TXLW\2ZQHUVGHFLGHGWRGHIHUIXUWKHUGHYHORSPHQWLQ2KLRLQ

         IDYRURIUHQHJRWLDWHGDJUHHPHQWVZLWK(QHUJ\7UDQVIHULQ%XWOHU&RXQW\3HQQV\OYDQLD8QGHU

         WKLVVFHQDULR²DVVXPLQJ(QHUJ\7UDQVIHUSHUIRUPHGWKHUHQHJRWLDWHGDJUHHPHQWVDVSURPLVHG

         ²(GJH0DUFDQGWKH(TXLW\2ZQHUVFRXOGSURILWDEO\GHYHORSWKH%XWOHU&RXQW\DVVHWVDQG

         ZRXOGVWLOOKDYHWKHRSWLRQRIGHYHORSLQJWKH0RQURH&RXQW\DVVHWVLQWKHIXWXUH

                     7KH(TXLW\2ZQHUVDQG(GJH0DUFSXUVXHGWKH3HQQV\OYDQLDRSWLRQDIWHU

         UHFHLYLQJDVVXUDQFHVIURP(QHUJ\7UDQVIHUWKDWLWZRXOGEHDEOHWRFRQVWUXFWDQGSODFHWKH

         *DWKHULQJ6\VWHPLQWRFRPPHUFLDOVHUYLFHE\-XO\7KHVHDVVXUDQFHVLQFOXGHG

         UHSUHVHQWDWLRQVE\RQHRI(QHUJ\7UDQVIHU¶VOHDGQHJRWLDWRUVWRUHSUHVHQWDWLYHVRI(GJH0DUFDQG

         WKH(TXLW\2ZQHUVDWLQSHUVRQPHHWLQJVDW(QHUJ\7UDQVIHU¶V:H[IRUG3HQQV\OYDQLDRIILFHVRQ

         $XJXVWDQG$WWKRVHPHHWLQJV(QHUJ\7UDQVIHUVWDWHGWKDWLWVSLSHOLQHV\VWHP

         ZRXOGEHFRPSOHWHE\-DQXDU\DQGWKDWLWZRXOGEHUHDG\WREHSXWLQVHUYLFHE\

         -XO\




                                                         
         

                                                     10 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  12 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                     Pg 20 of 60
         
         
         
                      $OOSDUWLHVNQHZWKDWDEVHQWFRPSOHWLRQRIWKH*DWKHULQJ6\VWHPE\-XO\

         (GJH0DUFZRXOGEHDWULVNRQLWV/RQJ+DXO&RQWUDFWZLWK5RYHUVLQFHLWZDVH[SHFWHGWKDW

         (GJH0DUFZRXOGVWDUWLQFXUULQJVLJQLILFDQWIHHVRQWKDWFRQWUDFWDURXQGWKDWWLPH,I(GJH0DUF¶V

         JDVGLGQRWPDNHLWWRWKH5RYHULQWHUVWDWHSLSHOLQHE\WKDWWLPHLWZRXOGLQFXUVXEVWDQWLDOORVVHV

         RQWKH5RYHUDQGRWKHU/RQJ+DXO&RQWUDFWV(QHUJ\7UDQVIHU¶VWLPHO\FRPSOHWLRQRIWKH

         *DWKHULQJ6\VWHPZDVWKXVDSULQFLSDOSRLQWRIIRFXVGXULQJWKHUHQHJRWLDWLRQ

         '       7KH$PHQGHG$JUHHPHQWV%HWZHHQ(GJH0DUF3HQQV\OYDQLDDQG(QHUJ\7UDQVIHU

                      $VDUHVXOWRIWKHUHQHJRWLDWLRQDPRQJ(GJH0DUF(QHUJ\7UDQVIHUDQGWKH

         (TXLW\2ZQHUVRQ1RYHPEHU(QHUJ\7UDQVIHUDQG(GJH0DUF3HQQV\OYDQLDHQWHUHG

         LQWRDQ$PHQGHGDQG5HVWDWHG*DWKHULQJDQG3URFHVVLQJ$JUHHPHQW ³*3$´ DQGWZR$PHQGHG

         DQG5HVWDWHG,QGLYLGXDO7UDQVDFWLRQ&RQILUPDWLRQVZKLFKZHUHWRUXQFRWHUPLQRXVO\

             ³,7&´DQG³,7&´  WRJHWKHUWKH³$PHQGPHQWV´ 

                      8QGHUWKH*3$DQG,7&(QHUJ\7UDQVIHUDJUHHGWR L VKLSDQGSURFHVV

         VSHFLILHGTXDQWLWLHVRI(GJH0DUF3HQQV\OYDQLD¶VQDWXUDOJDV NQRZQDV³6KLSSHU¶V5HVHUYHG

         &DSDFLW\´RU³65&´  LL PDUNHWDQGVHOORQEHKDOIRI(GJH0DUF3HQQV\OYDQLDQDWXUDOJDV

         OLTXLGVVXFKDVSURSDQHDQGEXWDQHSURFHVVHGE\(QHUJ\7UDQVIHUIURPWKH³ZHW´QDWXUDOJDV

         H[WUDFWHGE\(GJH0DUF3HQQV\OYDQLDDQG LLL GHOLYHUSLSHOLQHTXDOLW\QDWXUDOJDVIRU(GJH0DUF

         3HQQV\OYDQLDWRWKHLQWHUVWDWHQDWXUDOJDVSLSHOLQHV\VWHP7RGRWKLV(QHUJ\7UDQVIHUDJUHHGWR

         FRQVWUXFWDQGRSHUDWHD³*DWKHULQJ6\VWHP´WKDWZRXOGUHFHLYH(GJH0DUF3HQQV\OYDQLD¶VQDWXUDO

         JDVIURPFHUWDLQ³5HFHLSW3RLQWV´LQ%XWOHU&RXQW\3HQQV\OYDQLDDQGGHOLYHUWKDWJDVWRWKH

         ³'HOLYHU\3RLQW´ZKLFKZDVGHILQHGVSHFLILFDOO\DVWKH³LQOHWIODQJHRIWKHPHDVXUHPHQW

         IDFLOLWLHVRI5RYHU3LSHOLQH//&ORFDWHGDWRUQHDUWKHWDLOJDWHRI´(QHUJ\7UDQVIHU¶V5HYROXWLRQ

         ,FU\RJHQLFSURFHVVLQJSODQW WKH³3ODQW´ LQ:DVKLQJWRQ&RXQW\3HQQV\OYDQLD


                                                          
         

                                                      11 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                               INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  13 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                     Pg 21 of 60
         
         
         
                    $VVHWIRUWKLQ,7&(QHUJ\7UDQVIHUDJUHHGWKDWWKH³*DWKHULQJ6\VWHPWREH

         FRQVWUXFWHGRZQHGDQGRSHUDWHG´E\(QHUJ\7UDQVIHU³ZLOOEHFDSDEOHRI L JDWKHULQJWKH65&

         IURPWKH5HFHLSW3RLQWVXSVWUHDPRIWKH*DOD[\&HQWUDO'HOLYHU\3RLQW µ*DOD[\&'3¶ IRU

         GHOLYHU\WRWKH*DOD[\&RPSUHVVRU6WDWLRQ µ/3*DOD[\*DWKHULQJ¶  LL FRPSUHVVLQJDQG

         GHK\GUDWLQJWKH65&DWWKH*DOD[\&RPSUHVVRU6WDWLRQ µ*DOD[\&RPSUHVVLRQ¶  LLL JDWKHULQJ

         YLD>(QHUJ\7UDQVIHU¶V@KLJKSUHVVXUHJDVSLSHOLQH µ+3*3¶ WKH65&IURPWKH*DOD[\

         &RPSUHVVRU6WDWLRQWRWKH3ODQW µ+3*DWKHULQJ¶ DQG LY JDWKHULQJ5HVLGXH*DVIURPWKH3ODQW

         IRUGHOLYHU\WRWKH'HOLYHU\3RLQW´

                    ,QUHWXUQ(GJH0DUF3HQQV\OYDQLDDJUHHGWKDW(QHUJ\7UDQVIHUZRXOGH[FOXVLYHO\

         JDWKHUSURFHVVDQGWUDQVSRUWDOORILWVJDVSURGXFWLRQZLWKLQDGHGLFDWHGDUHD SULPDULO\LQ%XWOHU

         &RXQW\3HQQV\OYDQLD LQH[FKDQJHIRUVHWIHHVDQGFRPPLWWHGWRVSHQGDQDGGLWLRQDO

         PLOOLRQ³WRZDUGWKHDFTXLVLWLRQH[SORUDWLRQGULOOLQJFRPSOHWLRQSURGXFWLRQDQGEXLOGRXW

         RIQHFHVVDU\LQIUDVWUXFWXUH´IRUWKHSXUSRVHRISURGXFLQJJDVIURPWKDWGHGLFDWHGDUHDWRWKHQEH

         JDWKHUHGSURFHVVHGDQGWUDQVSRUWHGE\(QHUJ\7UDQVIHU

                    (GJH0DUF3HQQV\OYDQLD¶VREOLJDWLRQVXQGHU,7&WRWHQGHULWVJDVDQGSD\

         (QHUJ\7UDQVIHUIHHVWRJDWKHUSURFHVVDQGWUDQVSRUWWKDWJDVVWDUWHGRQWKHODWHURI-XO\

         RUWKH³,Q6HUYLFH'DWH´7KH³,Q6HUYLFH'DWH´ZDVGHILQHGDVWKH³ILUVW'D\RIWKH0RQWK

         IROORZLQJWKH'D\RQZKLFKWKH/3*DOD[\*DWKHULQJ RWKHUWKDQODWHUDOVWRWKH6FXOSWRU5HFHLSW

         3RLQWDQGWKH0RQRFHURV5HFHLSW3RLQW *DOD[\&RPSUHVVLRQ+3*3+3*DWKHULQJ3ODQWDQG

         'HOLYHU\3RLQWDUHFRPSOHWHGDQGSODFHGLQFRPPHUFLDOVHUYLFH´ HPSKDVLVDGGHG 

                    ,7&DOVRSURYLGHGD³*XDUDQWHHG,Q6HUYLFH'DWH´RI-DQXDU\DQGD

         WHUPLQDWLRQULJKWUHODWHGWRWKDWGDWH,IWKH,Q6HUYLFH'DWHGLGQRWRFFXUE\WKH*XDUDQWHHG

         ,Q6HUYLFH'DWH³LUUHVSHFWLYHRIDQ\RXWVWDQGLQJRULQWHUYHQLQJGHFODUDWLRQVRI)RUFH0DMHXUH


                                                          
         

                                                      12 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                               INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  14 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                  Pg 22 of 60
         
         
         
         WKHQ6KLSSHU>LH(GJH0DUF3HQQV\OYDQLD@PD\WHUPLQDWHWKLV,7&XSRQZULWWHQQRWLFHWR

         *DWKHUHU>LH(QHUJ\7UDQVIHU@ZLWKLQWKLUW\  'D\VRIWKH*XDUDQWHHG,Q6HUYLFH'DWHDQG

         QHLWKHU3DUW\VKDOOKDYHIXUWKHUREOLJDWLRQWRWKHRWKHUKHUHXQGHU´

                    7KH*3$LQFOXGHGD)RUFH0DMHXUHSURYLVLRQZKLFKJHQHUDOO\H[FXVHGERWK

         3DUWLHV¶SHUIRUPDQFH²XQOHVVWKHDJUHHPHQWVSHFLILHGRWKHUZLVH²LISHUIRUPDQFHZDV

         KLQGHUHGGHOD\HGRUSUHYHQWHGE\³FDXVHVFRQGLWLRQVHYHQWVRUFLUFXPVWDQFHVZKLFKDUH

         EH\RQGWKHUHDVRQDEOHFRQWURORIWKH3DUW\FODLPLQJ)RUFH0DMHXUH´7KH3DUW\FODLPLQJ)RUFH

         0DMHXUHZDVUHTXLUHGWR³XVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRUHPRYHWKHFDXVHFRQGLWLRQ

         HYHQWRUFLUFXPVWDQFHRIVXFK)RUFH0DMHXUH´DQGQR3DUW\ZDVHQWLWOHGWRWKHEHQHILWVRIWKH

         )RUFH0DMHXUHSURYLVLRQWRWKHH[WHQWWKDWWKH\³IDLOHGWRUHPHG\WKHFRQGLWLRQDQGWRUHVXPHWKH

         SHUIRUPDQFHRILWVFRYHQDQWVRUREOLJDWLRQVZLWKUHDVRQDEOHGLVSDWFK´7KH*3$IXUWKHU

         REOLJDWHG(QHUJ\7UDQVIHUWR³UHPHG\DQ\)RUFH0DMHXUHHYHQWDQGDQ\RWKHUFDXVHRI

         FXUWDLOPHQWRUVXVSHQVLRQZLWKDOOUHDVRQDEOHGLVSDWFKDQGLQVXFKDPDQQHUDVWRPLQLPL]HDQ\

         DGYHUVHLPSDFWRQ>(GJH0DUF3HQQV\OYDQLD@´

                    7KH*3$DOVRLQFOXGHGRWKHUSURYLVLRQVJRYHUQLQJ(QHUJ\7UDQVIHU¶VFRQGXFW

         )RUH[DPSOHLQ6HFWLRQWKH&RPSOLDQFHZLWK/DZVSURYLVLRQWKH3DUWLHV LQFOXGLQJ

         (QHUJ\7UDQVIHU DJUHHGWR³DFWLQDFFRUGDQFHZLWK´DQ\DQGDOO³ODZVUXOHVUHJXODWLRQVGHFUHHV

         DQGRUGHUVRIWKH8QLWHG6WDWHVRI$PHULFDDQGDOORWKHUJRYHUQPHQWDOERGLHVDJHQFLHVRURWKHU

         DXWKRULWLHVKDYLQJMXULVGLFWLRQRYHURUDIIHFWLQJWKHSURYLVLRQVFRQWDLQHGLQRUWKHWUDQVDFWLRQV

         FRQWHPSODWHGE\WKLV$JUHHPHQWRUWKH3DUWLHVRUWKHLURSHUDWLRQV´

                    (QHUJ\7UDQVIHUWKXVDJUHHGWRFRPSO\ZLWKDQ\DQGDOODSSOLFDEOHODZVDQG

         UHJXODWLRQVJRYHUQLQJSLSHOLQHFRQVWUXFWLRQ)RUH[DPSOHE\YLUWXHRI6HFWLRQ(QHUJ\

         7UDQVIHUFRPPLWWHGWRFRPSO\ZLWK3HQQV\OYDQLDUHJXODWLRQVWKDWUHTXLUHWKHXVHRIDSSURSULDWH


                                                           
         

                                                       13 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                               INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  15 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                     Pg 23 of 60
         
         
         
         SUDFWLFHV³WRPLQLPL]HWKHSRWHQWLDOIRUDFFHOHUDWHGHURVLRQDQGVHGLPHQWDWLRQ´WKHSURWHFWLRQRI

         ZRUNVLWHV³IURPDFFHOHUDWHGHURVLRQDQGVHGLPHQWDWLRQ´DQGWKHXVHRIFRQVWUXFWLRQ

         VSHFLILFDWLRQVDQGGHWDLOVWKDWUHVLVWVOLGLQJDQGRWKHUPRYHPHQW3D&RGH HURVLRQ

         DQGVHGLPHQWFRQWUROUHTXLUHPHQWV 3D&RGH VLWHVWDELOL]DWLRQ 3D&RGH

          I   HURVLRQPDQDJHPHQWSODQV 3D&RGH GHILQLQJVWDELOL]DWLRQ (QHUJ\

         7UDQVIHUDOVRDJUHHGWRFRPSO\ZLWKIHGHUDOUHJXODWLRQVDOVRLQFRUSRUDWHGLQWR3HQQV\OYDQLDODZ

         ZKLFKUHTXLUHWKDWIRUFHUWDLQUHJXODWHGSLSHOLQHVDSLSHOLQH³RSHUDWRUPXVWWDNHDOOSUDFWLFDEOH

         VWHSVWRSURWHFWHDFK>UHJXODWHGSLSHOLQH@IURPZDVKRXWVIORRGVXQVWDEOHVRLOODQGVOLGHVRU

         RWKHUKD]DUGVWKDWPD\FDXVHWKHSLSHOLQHWRPRYHRUWRVXVWDLQDEQRUPDOORDGV´&)5

          HPSKDVLVDGGHG 36 DGRSWLQJIHGHUDOSLSHOLQHVDIHW\ODZV 

         (    7KH(TXLW\&RPPLWPHQW$JUHHPHQWV

                    $VSDUWRIWKHUHQHJRWLDWLRQLQZKLFK(QHUJ\7UDQVIHUDJUHHGWRUHGXFHWKH

         IHHVLWZRXOGFKDUJH(GJH0DUF3HQQV\OYDQLDWRIORZJDVRQWKH*DWKHULQJ6\VWHPDVZHOODV

         (GJH0DUF3HQQV\OYDQLD¶VYROXPHUHTXLUHPHQWV(QHUJ\7UDQVIHUGHPDQGHGWKDWWKH(TXLW\

         2ZQHUVDQG(GJH0DUFFRQWULEXWHDWRWDORIPLOOLRQWR(GJH0DUF3HQQV\OYDQLDWRVXSSRUW

         (GJH0DUF3HQQV\OYDQLD¶VRSHUDWLRQVLQ%XWOHU&RXQW\GULOOQHZZHOOVWKHUHDQGWKHUHE\HQVXUH

         WKDWJDV DQGUHYHQXHV ZRXOGIORZWKURXJK(QHUJ\7UDQVIHU¶VSLSHOLQHV\VWHP7KLVUHTXLUHGWKH

         (TXLW\2ZQHUVWRDJUHHWKDW(GJH0DUFFRXOGGUDZRQDQGLQYHVWPLOOLRQRISUHYLRXVO\

         FRPPLWWHGHTXLW\DQGWRFRPPLWPLOOLRQRIQHZHTXLW\WR(GJH0DUF(QHUJ\7UDQVIHU

         NQHZWKDWZLWKRXWDJUHHPHQWIURPWKH(TXLW\2ZQHUVWKLVDGGLWLRQDOIXQGLQJZRXOGQRWEH

         PDGHDYDLODEOH$NH\(QHUJ\7UDQVIHUQHJRWLDWRUZDVH[SOLFLWGXULQJWKHQHJRWLDWLRQVDERXWWKH

         LPSRUWDQFH(QHUJ\7UDQVIHUSODFHGRQWKLVDGGLWLRQDOIXQGLQJ³RXUQXPEHURQHSULRULW\LQUH‐




                                                          
         

                                                      14 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                    INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  16 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                    Pg 24 of 60
         
         
         
         VWUXFWXULQJWKHVHDJUHHPHQWVLVHQVXULQJWKDWWKHVSRQVRUVLQYHVWDQDGGLWLRQDOPLOOLRQDQG

         (0LQYHVWVDQDGGLWLRQDOPLOOLRQLQ%XWOHU´

                    7KHQHZHTXLW\FRPPLWPHQWVRIPLOOLRQZHUHGRFXPHQWHGLQDJUHHPHQWV

         DPRQJWKH(TXLW\2ZQHUV(QHUJ\7UDQVIHUDQG(GJH0DUF²DQDJUHHPHQWIRUWKH(TXLW\

         2ZQHUDIILOLDWHGZLWKWKH2QWDULR7HDFKHUV¶3HQVLRQ3ODQ%RDUGDQGDQDJUHHPHQWIRUWKH(TXLW\

         2ZQHUVDIILOLDWHGZLWK*ROGPDQ6DFKV WKH³(TXLW\&RPPLWPHQW$JUHHPHQWV´ 

                    6HFWLRQRIWKH(TXLW\&RPPLWPHQW$JUHHPHQWVVHWIRUWKWKH

         ³&RPPLWPHQW7LPHOLQH´7KH(TXLW\2ZQHUVZRXOGPDNHWKUHHHTXDOSD\PHQWVWRWDOLQJ

         PLOOLRQRQVSHFLILHG³&RPPLWPHQW'DWHV´VRORQJDVWKHFRQGLWLRQVWRIXQGLQJZHUH

         VDWLVILHGDQGWKHUHZDVQR³3URMHFW'HOD\´6HFWLRQ D SURYLGHG

                                  D (DFK 6SRQVRU¶V >LH (TXLW\ 2ZQHU¶V@ 7RWDO &RPPLWPHQW
                        VKDOO EH IXQGHG LQ WKUHH HTXDO WUDQFKHV RQ >)HEUXDU\   0DUFK 
                         DQG $SULO @ HDFK IXQGLQJ D ³&RPPLWPHQW´ DQG HDFK
                        IXQGLQJGDWHDVPD\EHH[WHQGHGSXUVXDQWWRWKLV6HFWLRQD³&RPPLWPHQW
                        'DWH´  SURYLGHG KRZHYHU WKDW L  LI *DWKHUHU >LH (QHUJ\ 7UDQVIHU@
                        GHOLYHUVD3URMHFW6WDWXV1RWLFH DVGHILQHGEHORZ WR6SRQVRUVDQG6KLSSHU
                        >LH(GJH0DUF3HQQV\OYDQLD@SULRUWRDQDSSOLFDEOH&RPPLWPHQW'DWH DV
                        PD\EHH[WHQGHGSXUVXDQWWRFODXVH LL EHORZIRUDQXQVDWLVILHGFRQGLWLRQ
                        LQ6HFWLRQ LQZKLFK*DWKHUHUQRWLILHV6SRQVRUVDQG6KLSSHUWKDWWKHUH
                        KDVRFFXUUHGDQ\GHOD\LQWKHGHYHORSPHQWFRQVWUXFWLRQRUFRPSOHWLRQRI
                        WKH*DWKHULQJ6\VWHPGHVFULEHGLQ,7&WKDWZLOOGHOD\WKH,Q6HUYLFH
                        'DWHEH\RQG-XO\ HDFKVXFKGHOD\D³3URMHFW'HOD\´ WKHQ $ 
                        VXFK &RPPLWPHQW 'DWH VKDOO EH H[WHQGHG GD\IRUGD\ E\ WKH QXPEHU RI
                        GD\VWKH ,Q6HUYLFH'DWHLV DQWLFLSDWHGWR EHGHOD\HGDVVHW IRUWK LQ VXFK
                        3URMHFW6WDWXV1RWLFHDQG % HDFKVXEVHTXHQW&RPPLWPHQW'DWHVKDOOEH
                        H[WHQGHGE\DFRUUHVSRQGLQJQXPEHURIGD\VDQG LL LIRQHRUPRUHRIWKH
                        FRQGLWLRQV VHW IRUWK LQ 6HFWLRQ  LV QRW VDWLVILHG DV RI WKH DSSOLFDEOH
                        &RPPLWPHQW'DWH DVPD\EHH[WHQGHGSXUVXDQWWRFODXVH L DERYHIRUD
                        3URMHFW'HOD\ WKHQ $ VXFK&RPPLWPHQW'DWHVKDOOEHH[WHQGHGXQWLOWKH
                        GDWHWKDWLVEXVLQHVVGD\VIROORZLQJWKHGDWHRQZKLFKDOOVXFKFRQGLWLRQV
                        DUHVDWLVILHGDQG % HDFKVXEVHTXHQW&RPPLWPHQW'DWHVKDOOEHH[WHQGHG
                        E\DFRUUHVSRQGLQJQXPEHURIGD\V1RWZLWKVWDQGLQJWKHIRUHJRLQJHDFK




                                                            
         

                                                       15 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                  INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  17 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                      Pg 25 of 60
         
         
         
                        6SRQVRU PD\ LQ LWV VROH GLVFUHWLRQ IXQG DQ\ &RPPLWPHQW SULRU WR LWV
                        DSSOLFDEOH&RPPLWPHQW'DWH

                    (QHUJ\7UDQVIHUZDVUHTXLUHGXQGHU6HFWLRQ E WRSURYLGHWKH(TXLW\2ZQHUV

         DQG(GJH0DUF3HQQV\OYDQLDZLWKD3URMHFW6WDWXV1RWLFHSULRUWRHDFK&RPPLWPHQW'DWH

         FHUWLI\LQJZKHWKHUWKHUHKDGRFFXUUHGD3URMHFW'HOD\DVZHOODVSURPSWQRWLFHRIDQ\HYHQW

         UHDVRQDEO\OLNHO\WRFDXVHDGHOD\LQWKH,Q6HUYLFH'DWH6SHFLILFDOO\6HFWLRQ E SURYLGHG

                                 E *DWKHUHUVKDOOGHOLYHUDQRWLFH D³3URMHFW6WDWXV1RWLFH´ WR
                        6SRQVRUVDQG6KLSSHUQRHDUOLHUWKDQEXVLQHVVGD\V DQGQRODWHUWKDQ
                        ILYH  EXVLQHVVGD\VSULRUWRHDFK&RPPLWPHQW'DWHZKLFK3URMHFW6WDWXV
                        1RWLFHVKDOOFRQWDLQDZULWWHQFHUWLILFDWLRQRI*DWKHUHUWKDWDVRIWKHGDWHRI
                        VXFK3URMHFW6WDWXV1RWLFHHLWKHU L WKHUHLVQR3URMHFW'HOD\RU LL WKHUH
                        LVD3URMHFW'HOD\DQGWKHQXPEHURIGD\VWKDW*DWKHUHUDQWLFLSDWHVWKH,Q
                        6HUYLFH 'DWH WR EH GHOD\HG DV D UHVXOW RI VXFK 3URMHFW 'HOD\ :LWKRXW
                        OLPLWLQJWKHIRUHJRLQJ*DWKHUHUVKDOOSURPSWO\QRWLI\6SRQVRUVDQG6KLSSHU
                        DVVRRQDVLWNQRZVRIDQ\HYHQWUHDVRQDEO\OLNHO\WRFDXVHDGHOD\LQWKH
                        ,Q6HUYLFH'DWH

                    $FFRUGLQJO\6HFWLRQLPSRVHGWZRLQGHSHQGHQWFRQWUDFWXDOREOLJDWLRQVRQ

         (QHUJ\7UDQVIHU)LUVWLWUHTXLUHG(QHUJ\7UDQVIHUWRSURYLGHWKH(TXLW\2ZQHUVDQG(GJH0DUF

         3HQQV\OYDQLDZLWKD3URMHFW6WDWXV1RWLFHSULRUWRHDFKRIWKH(TXLW\2ZQHUV¶IXQGLQJ

         REOLJDWLRQVFHUWLI\LQJZKHWKHU³WKHUHKDVRFFXUUHGDQ\GHOD\LQWKHGHYHORSPHQWFRQVWUXFWLRQ

         RUFRPSOHWLRQRIWKH*DWKHULQJ6\VWHPGHVFULEHGLQ,7&WKDWZLOOGHOD\WKH,Q6HUYLFH'DWH

         EH\RQG-XO\´$QGVHFRQG³>Z@LWKRXWOLPLWLQJWKHIRUHJRLQJ´LWUHTXLUHG(QHUJ\

         7UDQVIHUWR³SURPSWO\QRWLI\>WKH(TXLW\2ZQHUV@DQG>(GJH0DUF3HQQV\OYDQLD@DVVRRQDVLW

         NQRZVRIDQ\HYHQWUHDVRQDEO\OLNHO\WRFDXVHDGHOD\LQWKH,Q6HUYLFH'DWH´



         
         
         
                    ([FHUSWVIURPWKH(TXLW\&RPPLWPHQW$JUHHPHQWVDUHWDNHQIURPWKH(TXLW\
         &RPPLWPHQW$JUHHPHQWH[HFXWHGE\WKH(TXLW\2ZQHUVDIILOLDWHGZLWK*ROGPDQ6DFKVZKLFK
         LVVXEVWDQWLYHO\LGHQWLFDOIRUSXUSRVHVRIWKHVHH[FHUSWVWRWKH(TXLW\&RPPLWPHQW$JUHHPHQW
         H[HFXWHGE\WKH(TXLW\2ZQHUDIILOLDWHGZLWKWKH2QWDULR7HDFKHUV¶3HQVLRQ3ODQ%RDUG

                                                           
         

                                                       16 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                   INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  18 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                      Pg 26 of 60
         
         
         
                    ,QDGGLWLRQWR(QHUJ\7UDQVIHU¶VFRYHQDQWVLQ6HFWLRQWKH(TXLW\2ZQHUV¶

         REOLJDWLRQVWRIXQGHDFK&RPPLWPHQWZHUHDOVRVXEMHFWWRWKHVDWLVIDFWLRQRIWZRFRQGLWLRQVVHW

         IRUWKLQ6HFWLRQRIWKH(TXLW\&RPPLWPHQW$JUHHPHQWV6HFWLRQSURYLGHG

                                 &RQGLWLRQV 7KH REOLJDWLRQ RI HDFK 6SRQVRU WR IXQG HDFK
                        &RPPLWPHQWRQD&RPPLWPHQW'DWHVKDOOEHVXEMHFWWRWKHVDWLVIDFWLRQRI
                        HDFKRIWKHIROORZLQJFRQGLWLRQVDVRIVXFK&RPPLWPHQW'DWH L LQUHVSHFW
                        RIDQ\&RPPLWPHQWQRQRWLFHVRI)RUFH0DMHXUHKDYHEHHQLVVXHGDQGQRW
                        ZLWKGUDZQDQG LL *DWKHUHUVKDOOQRWKDYHFRPPLWWHGDQ\PDWHULDOEUHDFK
                        RIWKLVOHWWHUDJUHHPHQW LQFOXGLQJIRUWKHDYRLGDQFHRIGRXEWZLWKUHVSHFW
                        WR*DWKHUHU¶VREOLJDWLRQWRWLPHO\GHOLYHUD3URMHFW6WDWXV1RWLFHLQDGYDQFH
                        RI HDFK &RPPLWPHQW 'DWH SXUVXDQW WR 6HFWLRQ  E  RU DQ\ RI WKH *3$
                        ,7&RU,7&RULI*DWKHUHUVKDOOKDYHFRPPLWWHGDQ\VXFKPDWHULDO
                        EUHDFKVXFKPDWHULDOEUHDFKVKDOOKDYHEHHQFXUHGLQDOOUHVSHFWVRQRUSULRU
                        WRWKHDSSOLFDEOH&RPPLWPHQW'DWH1RWZLWKVWDQGLQJDQ\WKLQJKHUHLQWRWKH
                        FRQWUDU\HDFK6SRQVRU¶VVROHDQGH[FOXVLYHUHPHG\IRUWKHIDLOXUHRIDQ\RI
                        WKHFRQGLWLRQVVHWIRUWKLQWKLV6HFWLRQWREHVDWLVILHGSULRUWRWKHDSSOLFDEOH
                        &RPPLWPHQW'DWHVKDOO EHOLPLWHGWR WKHGHOD\LQPDNLQJWKH DSSOLFDEOH
                        &RPPLWPHQW V GHVFULEHGLQ6HFWLRQDQGWKHWHUPLQDWLRQULJKWVVHWIRUWK
                        LQ6HFWLRQ

                    7KXVLIHLWKHURIWKHFRQGLWLRQVLQ6HFWLRQZHUHQRWVDWLVILHGDVRID

         &RPPLWPHQW'DWHWKH(TXLW\2ZQHUV¶IXQGLQJREOLJDWLRQVRQVXFK&RPPLWPHQW'DWHZHUH

         ³H[WHQGHGXQWLOWKHGDWHWKDWLVEXVLQHVVGD\VIROORZLQJWKHGDWHRQZKLFKDOOVXFKFRQGLWLRQV

         DUHVDWLVILHG´DQGWKHLUIXQGLQJREOLJDWLRQVRQHDFKVXEVHTXHQW&RPPLWPHQW'DWHZHUHVLPLODUO\

         H[WHQGHGE\DFRUUHVSRQGLQJQXPEHURIGD\V

                    8QGHU6HFWLRQWKH(TXLW\&RPPLWPHQW$JUHHPHQWVWHUPLQDWHGDXWRPDWLFDOO\

         XSRQWKHHDUOLHVWWRRFFXURIDQXPEHURIHYHQWVLQFOXGLQJSD\PHQWLQIXOORIWKH(TXLW\2ZQHUV¶

         &RPPLWPHQWVDQG-DQXDU\

         )    (QHUJ\7UDQVIHU&HUWLILHV7KDW7KHUH$UH1R3URMHFW'HOD\VDQGLQ5HOLDQFHRQ
                7KRVH&HUWLILFDWLRQVWKH(TXLW\2ZQHUV,QYHVW0LOOLRQ0RUHLQ(GJH0DUF

                    2Q-DQXDU\LQDGYDQFHRIWKHILUVWVFKHGXOHG&RPPLWPHQW'DWH(QHUJ\

         7UDQVIHUSURYLGHGD3URMHFW6WDWXV1RWLFHWRWKH(TXLW\2ZQHUVDQG(GJH0DUF3HQQV\OYDQLD


                                                           
         

                                                       17 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                               INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  19 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                      Pg 27 of 60
         
         
         
         FHUWLI\LQJWKDW³WKHUHLVQR3URMHFW'HOD\´,QUHOLDQFHRQWKH3URMHFW6WDWXV1RWLFHRQRUDURXQG

         )HEUXDU\WKH(TXLW\2ZQHUVIXQGHGWKHLUILUVWPLOOLRQ&RPPLWPHQW7KRVH

         IXQGVZHUHWKHQPDGHDYDLODEOHWR(GJH0DUF3HQQV\OYDQLD

                    2Q0DUFKDQG$SULOLQDGYDQFHRIWKHVHFRQGDQGWKLUG

         VFKHGXOHG&RPPLWPHQW'DWHVUHVSHFWLYHO\(QHUJ\7UDQVIHUFHUWLILHGWZLFHPRUHWRWKH(TXLW\

         2ZQHUVDQG(GJH0DUF3HQQV\OYDQLDWKDW³WKHUHLVQR3URMHFW'HOD\´,QUHOLDQFHRQWKHVHWZR

         3URMHFW6WDWXV1RWLFHVWKH(TXLW\2ZQHUVIXQGHGWKHLUVHFRQGDQGWKLUG&RPPLWPHQWVRQRU

         DURXQG0DUFKDQG$SULOUHVSHFWLYHO\(DFKRIWKHVH&RPPLWPHQWVZDVIRU

         PLOOLRQDQGWKRVHIXQGVWRRZHUHPDGHDYDLODEOHWR(GJH0DUF3HQQV\OYDQLD

                    'XULQJWKLVWLPH(QHUJ\7UDQVIHUDOVRQHYHUQRWLILHGWKH(TXLW\2ZQHUVWKDWLW

         NQHZRI³DQ\HYHQWUHDVRQDEO\OLNHO\WRFDXVHDGHOD\LQWKH,Q6HUYLFH'DWH´

                    7KXVZLWK(QHUJ\7UDQVIHUKDYLQJFHUWLILHGWKUHHWLPHVZLWKRXWTXDOLILFDWLRQ

         WKDW³WKHUHLVQR3URMHFW'HOD\´²LHWKHUHKDGQRW³RFFXUUHGDQ\GHOD\LQWKHGHYHORSPHQW

         FRQVWUXFWLRQRUFRPSOHWLRQRIWKH*DWKHULQJ6\VWHPGHVFULEHGLQ,7&WKDWZLOOGHOD\WKH

         ,Q6HUYLFH'DWHEH\RQG-XO\´²WKH(TXLW\2ZQHUVIXOO\VDWLVILHGWKHLUPLOOLRQ

         IXQGLQJREOLJDWLRQVXQGHUWKH(TXLW\&RPPLWPHQW$JUHHPHQWV

                    $WQRSRLQWEHIRUHWKHSLSHOLQHUXSWXUHGDQGIDLOHGRQ6HSWHPEHUZHUH

         WKH(TXLW\2ZQHUVLQIRUPHGE\(QHUJ\7UDQVIHUWKDWWKHUHZHUHDQ\PDWHULDOGHVLJQRU

         FRQVWUXFWLRQIODZVLQWKH*DWKHULQJ6\VWHP

         *    (QHUJ\7UDQVIHU¶V3LSHOLQH5XSWXUHV&DXVLQJDQ([SORVLRQDQG)ODVK)LUH

                    2QWKHPRUQLQJRI6HSWHPEHUIROORZLQJDKHDY\UDLQVWRUPUHODWHGWR

         7URSLFDO6WRUP*RUGRQDVORSHWUDYHUVHGE\DVHJPHQWRI(QHUJ\7UDQVIHU¶VSLSHOLQHLQ%HDYHU

         &RXQW\3HQQV\OYDQLDIDLOHGLQDODQGVOLGH7KHSLSHOLQHUXSWXUHGDQGEHJDQWROHDNJDV


                                                          
         

                                                      18 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                 INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  20 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                    Pg 28 of 60
         
         
         
         XOWLPDWHO\FDXVLQJDQH[SORVLRQDQGIODVKILUH WKH³3LSHOLQH([SORVLRQ´ )LUHUHVXOWLQJIURPWKH

         H[SORVLRQGHVWUR\HGSURSHUW\GDPDJHGSRZHUOLQHVDQGIRUFHGWKHHYDFXDWLRQRIQHDUE\

         UHVLGHQWV

                    (QHUJ\7UDQVIHUKDVWDNHQWKHSRVLWLRQWKDWWKHSLSHOLQH¶VIDLOXUHZDVWKHUHVXOWRI

         D³)RUFH0DMHXUH´DQGWKDWLWVIDLOXUHWRSHUIRUPXQGHUWKH*3$DQG,7&ZDVWKHUHDIWHU

         H[FXVHG%XWQHLWKHUWKHVWRUPWKDWSUHFLSLWDWHGWKHODQGVOLGHQRUWKHUHVXOWLQJH[SORVLRQDQGILUH

         ZDVD)RUFH0DMHXUH3URSHUO\HQJLQHHUHGQDWXUDOJDVSLSHOLQHV\VWHPVDUHGHVLJQHGDQG

         FRQVWUXFWHGWRDFFRXQWIRUORFDWLRQVSHFLILFVORSHDQGVRLOFRQGLWLRQVDQGKLVWRULFDOZHDWKHUGDWD

         DQGDUHPDGHWRZLWKVWDQGKHDY\UDLQVWRUPV7KHIDFWWKDW(QHUJ\7UDQVIHU¶VSLSHOLQHIDLOHGDIWHU

         WKLVUDLQIDOOJLYHQWKHORFDWLRQVSHFLILFVORSHDQGVRLOFRQGLWLRQVDQGKLVWRULFDOZHDWKHUGDWDIRU

         UDLQLQWHQVLWLHVLQWKLVDUHDLVFOHDUHYLGHQFHRIGHVLJQDQGRUFRQVWUXFWLRQHUURUVDQGRPLVVLRQV

                    ,QGHHG(QHUJ\7UDQVIHU¶VSLSHOLQHIDLOHGGXULQJDUDLQVWRUPZLWKSHDNKRXUO\DQG

         GDLO\UDLQLQWHQVLWLHVWKDWZHUHORZHUWKDQLQWHQVLWLHVWKDWKDGSUHYLRXVO\RFFXUUHGQHDUWKH

         UXSWXUHDUHD,QQHDUE\3LWWVEXUJK+XUULFDQH,YDQLQGHOLYHUHGQHDUO\WZLFHWKHSHDNGDLO\

         SUHFLSLWDWLRQH[SHULHQFHGLQ6HSWHPEHU$QGKLVWRULFDOUDLQIDOOOHYHOVLQWKHDUHDLQGLFDWH

         WKDWUDLQLQWHQVLWLHVOLNHWKRVHH[SHULHQFHGEHIRUHWKHSLSHOLQHV\VWHPIDLOHGDUHZLWKLQWKHUDQJH

         WKDW(QHUJ\7UDQVIHUZRXOGEHH[SHFWHGWRKDYHGHVLJQHGDQGFRQVWUXFWHGLWVSLSHOLQHWR

         ZLWKVWDQG'DWDSXEOLVKHGE\WKH8QLWHG6WDWHV*HRORJLFDO6XUYH\DVFLHQWLILFDJHQF\RIWKH

         8QLWHG6WDWHVJRYHUQPHQWGHVLJQDWHVWKHDUHDLQ:HVWHUQ3HQQV\OYDQLDZKHUHWKH3LSHOLQH

         ([SORVLRQRFFXUUHGDVRQHRIWKHDUHDVLQWKH8QLWHG6WDWHVZLWKDKLJKLQFLGHQFHRIODQGVOLGHV

                    *LYHQWKDWQHLWKHUWKHZHDWKHUFRQGLWLRQVQRUWKHVORSHDQGVRLOFRQGLWLRQVZHUH

         XQIRUHVHHDEOHWKH*DWKHULQJ6\VWHPZDVGHVWLQHGIRUIDLOXUHZLWKVHULRXVULVNVWROLIHVDIHW\

         7KHIDFWWKDW(QHUJ\7UDQVIHU¶VSLSHOLQHFROODSVHGZKHQVXEMHFWHGWRWKLVUDLQVWRUPVKRZVWKDW


                                                           
         

                                                       19 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                               INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  21 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                    Pg 29 of 60
         
         
         
         WKHSLSHOLQHVXIIHUHGIURPGHVLJQDQGRUFRQVWUXFWLRQIDLOXUHVDQGWKXVZDVQRWFRPSOLDQWZLWK

         DSSOLFDEOHODZFDSDEOHRIJDWKHULQJDQGWUDQVSRUWLQJ(GJH0DUF3HQQV\OYDQLD¶VJDVRUUHDG\IRU

         FRPPHUFLDOVHUYLFH

                     6LQFHWKH3LSHOLQH([SORVLRQLPSRUWDQWIDFWVUHJDUGLQJ(QHUJ\7UDQVIHU¶VFRQGXFW

         KDYHEHJXQWRHPHUJH(QHUJ\7UDQVIHU¶VSHUPLWWLQJGRFXPHQWVFRQILUPWKDW(QHUJ\7UDQVIHU

         NQHZVLQFHWKDWWKHDUHDQHDUWKH3LSHOLQH([SORVLRQ³LQFOXGHGDµVOLS¶ODQGVOLGHDUHD´ZLWK

         ³GDQJHURXVDQGXQVWDEOHKLOOVORSHWHUUDLQ´$QGIURP1RYHPEHUWKURXJK)HEUXDU\

         WKH%HDYHU&RXQW\&RQVHUYDWLRQ'LVWULFWDFWLQJXQGHUGHOHJDWHGDXWKRULW\IURPWKH'(3FLWHG

         (QHUJ\7UDQVIHUDWOHDVWVL[WLPHVIRUIDLOLQJWRLPSOHPHQWDQGPDLQWDLQDSSURSULDWHSUDFWLFHVWR

         PLQLPL]HWKHULVNRIDFFHOHUDWHGHURVLRQDQGVHGLPHQWDWLRQDORQJWKH5HYROXWLRQ6\VWHP

                     ,QD&RQVHQW2UGHUDQG$JUHHPHQWLVVXHGRQ-XQHWKH'(3FRQFOXGHG

         WKDW(QHUJ\7UDQVIHUKDGYLRODWHG3HQQV\OYDQLD¶V'DP6DIHW\DQG(QFURDFKPHQWV$FW&OHDQ

         6WUHDPV/DZGDPVDIHW\DQGZDWHUPDQDJHPHQWUHJXODWLRQVDQGHURVLRQDQGVHGLPHQWFRQWURO

         UHJXODWLRQV(QHUJ\7UDQVIHUDJUHHGWRSD\DFLYLOSHQDOW\DQGWRLPSOHPHQWFHUWDLQ

         UHVWRUDWLRQSODQVWRUHVROYHWKHYLRODWLRQV

                     3RVWH[SORVLRQLQVSHFWLRQVE\WKH'(3KDYHFLWHG(QHUJ\7UDQVIHUIRUPRUHWKDQ

         780 violationsFRQFHUQLQJWKH5HYROXWLRQ6\VWHP7KHVHFLWDWLRQVLQFOXGHRYHUYLRODWLRQV

         IRU³IDLO>LQJ@WRGHVLJQLPSOHPHQWDQGPDLQWDLQ´DSSURSULDWHHURVLRQDQGVHGLPHQWFRQWURO

         SUDFWLFHVWRPLQLPL]HWKHSRWHQWLDOIRUDFFHOHUDWHGHURVLRQDQGVHGLPHQWDWLRQRYHUYLRODWLRQV

         UHODWLQJWRWKH³>F@RQVWUXFWLRQLQVWDOODWLRQXVHPDLQWHQDQFHUHSDLUDQGUHPRYDORIRLODQGJDV

         JDWKHULQJSLSHOLQHV´RYHUYLRODWLRQVIRUFRQGXFWLQJHDUWKGLVWXUEDQFHDFWLYLWLHVZLWKRXW

         LPSOHPHQWLQJDQGPDLQWDLQLQJDSSURSULDWHHURVLRQDQGVHGLPHQWFRQWUROSUDFWLFHVDQGRYHU




                                                             
         

                                                          20 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                 INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  22 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                      Pg 30 of 60
         
         
         
         YLRODWLRQVIRU³IDLO>LQJ@WRWHPSRUDULO\VWDELOL]HWKHVLWHWRSURWHFWLWIURPDFFHOHUDWHGHURVLRQDQG

         VHGLPHQWDWLRQ´

                     7KHSRVWH[SORVLRQLQVSHFWLRQVE\WKH'(3KDYHUHYHDOHGIXUWKHUVHULRXVLVVXHV

         DORQJWKH5HYROXWLRQ6\VWHPLQFOXGLQJQXPHURXVODQGVOLGHV³VORSHIDLOXUHV´DQG³ODQGFUDFNV´

         2QPXOWLSOHRFFDVLRQVWKH'(3¶VLQVSHFWRUVUHSRUWHGWKDWWKHLQVSHFWHG³DUHDUHPDLQVXQVWDEOH

         DQGWKHURDGVLGHVORSHLVFRQWLQXLQJWRIDLO´

                     *HRWHFKQLFDOHQJLQHHUVHQJDJHGE\(QHUJ\7UDQVIHU¶VSDUHQWFRPSDQ\DOVR

         UHSRUWHGVHULRXVLVVXHVDIWHUWKHH[SORVLRQ$IWHUPXOWLSOHGD\VRIVLWHYLVLWVDQGREVHUYDWLRQVRI

         WKHFRQGLWLRQVWKDWH[LVWHGRQWKHVORSHLPSDFWHGE\WKHODQGVOLGHWKRVHHQJLQHHUVIURP7HUUDFRQ

         &RQVXOWDQWV,QF ³7HUUDFRQ´ FRQFOXGHGLQD6HSWHPEHUUHSRUWWKDW³WKHVORSHLV

         JHQHUDOO\WRRVWHHSWREHSHUPDQHQWO\VWDELOL]HGXVLQJVROHO\HDUWKZRUNPHDVXUHVDQGWKDW

         VWDELOL]DWLRQRIWKHVORSHZLOOUHTXLUHPHFKDQLFDOPHDQVVXFKDVUHWDLQLQJVWUXFWXUHVZDOOVSLOHV

         JURXQGDQFKRUVHWF´7KH7HUUDFRQHQJLQHHUVWKXVUHFRPPHQGHGDJHRWHFKQLFDOLQYHVWLJDWLRQEH

         XQGHUWDNHQDVORSHVWDELOL]DWLRQSODQEHGHYHORSHGDQGWKDW(QHUJ\7UDQVIHU³UHJUDG>H@WKHHQWLUH

         VORSHDUHDZKHQFRQGLWLRQVDOORZ´

                     2Q2FWREHUWKH'(3LVVXHGDQRUGHUWKDWDVWKH'(3UHSRUWHGUHTXLUHG

         (QHUJ\7UDQVIHUWR³LPPHGLDWHO\VWDELOL]HGLVWXUEHGDUHDVUHSDLUHURVLRQFRQWUROIHDWXUHVDQG

         VWRSDOORWKHUHDUWKPRYLQJDFWLYLWLHVDVVRFLDWHGZLWKWKH5HYROXWLRQ3LSHOLQH´%XWRQ

         )HEUXDU\WKH'(3UHSRUWHGWKDW³>P@XOWLSOHLQVSHFWLRQVE\'(3VWDIIPRVWUHFHQWO\LQ

         -DQXDU\IRXQGWKDW(7KDGQRWIXOILOOHGWKHWHUPVRIWKHRUGHUDQGZDVQRWSURJUHVVLQJ

         WRZDUGFRPSOLDQFH´$VDUHVXOWWKH'(3LVVXHGDSHUPLWKROGVXVSHQGLQJDOOUHYLHZVRIFOHDQ

         ZDWHUSHUPLWDSSOLFDWLRQVDQGDPHQGPHQWVIRU(QHUJ\7UDQVIHUDQGLWVDIILOLDWHVZKLFKZRXOG




                                                           
         

                                                       21 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                 INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  23 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                  Pg 31 of 60
         
         
         
         FRQWLQXHXQWLO(QHUJ\7UDQVIHU³GHPRQVWUDWHVWRWKHVDWLVIDFWLRQRIWKH'HSDUWPHQWWKDWLWV

         XQODZIXOFRQGXFWKDVEHHQFRUUHFWHG´7KHKROGDSSDUHQWO\FRQWLQXHVWRWKLVGD\

                    (QHUJ\7UDQVIHU¶VFRQGXFWOHGWKH*RYHUQRURI3HQQV\OYDQLD7RP:ROIWRLVVXH

         DVWDWHPHQWFRQGHPQLQJ(QHUJ\7UDQVIHU

                        7KH 'HSDUWPHQW RI (QYLURQPHQWDO 3URWHFWLRQ KDV DFWHG VZLIWO\ DQG
                        GHFLVLYHO\ WR KROG WKLV RSHUDWRU DFFRXQWDEOH WR WKH FRQGLWLRQV RI LWV
                        SHUPLWV  7KH SHUPLW EDU E\ WKH 'HSDUWPHQW RI (QYLURQPHQWDO 3URWHFWLRQ
                        LVWKHODWHVWVWHSP\$GPLQLVWUDWLRQKDVWDNHQWRHQVXUHSLSHOLQHRSHUDWRUVDQG
                        EXLOGHUVDUHDFFRXQWDEOHIRUWKHZRUNWKH\GRLQ3HQQV\OYDQLD 7KHUHKDV
                        EHHQDIDLOXUHE\(QHUJ\7UDQVIHUDQGLWVVXEVLGLDULHVWRUHVSHFWRXUODZV
                        DQG RXU FRPPXQLWLHV  7KLV LV QRW KRZ ZH VWULYH WR GR EXVLQHVV LQ
                        3HQQV\OYDQLDDQGLWZLOOQRWEHWROHUDWHG HPSKDVLVDGGHG 
         
                    $QGRQD)HEUXDU\HDUQLQJVFDOOZLWKLQYHVWRUVWKH&KDLUPDQDQG&(2

         RI(QHUJ\7UDQVIHU/3.HOF\:DUUHQDGPLWWHG

                        :H PDGH VRPH PLVWDNHV DQG VSHFLILFDOO\ QRZ ZH¶G OLNH WR WDON DERXW
                        3HQQV\OYDQLD DQG ZH¶UH JRLQJ WR WDNH RXU PHGLFLQH DQG IL[ WKRVH
                        PLVWDNHVDQGFRPSOHWHJRRGSURMHFWVIURPWKLVSRLQWIRUZDUGQRWLQVLQXDWH
                        WKDW HYHU\WKLQJ ZH¶YH GRQH KDV EHHQ EDG LW¶V MXVW ZH¶YH PDGH VRPH
                        PLVWDNH>V@WKDWZH¶UHQRWSURXGRI6R\RX¶OOVHHWKDWLPSURYHDQGZKHQ
                        ZHGRQ¶WPDNHWKRVHPLVWDNHVDJDLQWKDWRXUFRVWVDUHJRLQJWRLPSURYHDQG
                        WKH SUHGLFWDELOLW\ RI WKRVH FRVWV DUH OLNHZLVH JRLQJ WR LPSURYH HPSKDVLV
                        DGGHG 

                    ,QDGGLWLRQWRWKH'(3LWKDVEHHQSXEOLFO\UHSRUWHGWKDWWKH3HQQV\OYDQLD3XEOLF

         8WLOLW\&RPPLVVLRQWKHDJHQF\FKDUJHGZLWKHQIRUFLQJSLSHOLQHVDIHW\VWDQGDUGVDOVRLVDFWLYHO\

         LQYHVWLJDWLQJ(QHUJ\7UDQVIHU¶V5HYROXWLRQ6\VWHP$VQRWHGDERYHIHGHUDOSLSHOLQHVDIHW\

         UHJXODWLRQVDGRSWHGDV3HQQV\OYDQLDODZUHTXLUHWKDWIRUFHUWDLQUHJXODWHGSLSHOLQHVDSLSHOLQH

         ³RSHUDWRUPXVWWDNHDOOSUDFWLFDEOHVWHSVWRSURWHFWHDFK>UHJXODWHGSLSHOLQH@IURPZDVKRXWV

         IORRGVXQVWDEOHVRLOODQGVOLGHVRURWKHUKD]DUGVWKDWPD\FDXVHWKHSLSHOLQHWRPRYHRUWR

         VXVWDLQDEQRUPDOORDGV´&)5 HPSKDVLVDGGHG VHH36 DGRSWLQJ

         IHGHUDOSLSHOLQHVDIHW\ODZV 7KHSLSHOLQHVHJPHQWRIWKH5HYROXWLRQ6\VWHPZKHUHWKHUXSWXUH


                                                          
         

                                                      22 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                   INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  24 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                     Pg 32 of 60
         
         
         
         RFFXUUHGLVVXEMHFWWRWKHVHUHJXODWLRQVEHFDXVHLWLVORFDWHGLQDUHODWLYHO\KLJKSRSXODWLRQ

         GHQVLW\DUHD

                        )LQDOO\RQ$SULODQRWKHUWHDPRIJHRWHFKQLFDOHQJLQHHUVDQGHDUWK

         VFLHQWLVWVKLUHGE\(QHUJ\7UDQVIHUVXEPLWWHGWKHILUVWSKDVHRID3HUPDQHQW6ORSH6WDELOL]DWLRQ

         3ODQUHTXLUHGXQGHUWKH'(3¶V2FWREHURUGHU,QSUHSDULQJWKDWSODQ*HR(QJLQHHUV

         ,QFHYDOXDWHGVORSHIDLOXUHVLWHVLGHQWLILHGE\(QHUJ\7UDQVIHUDORQJWKH5HYROXWLRQ6\VWHP

         DQGIRXQGWKDWRIWKRVHVLWHV²LQFOXGLQJWKHVLWHRIWKH3LSHOLQH([SORVLRQ²LQFOXGHG

         ³UHODWLYHO\GHHSIDLOXUHVXUIDFHVDQGRUFRPSOH[JHRORJLFDOVORSHFRQGLWLRQVWKDWUHTXLUH

         VXEVXUIDFHH[SORUDWLRQXVLQJPHFKDQL]HGGULOOLQJHTXLSPHQWDQGGHWDLOHGHQJLQHHULQJDQDO\VHVWR

         GHYHORSSHUPDQHQWVWDELOL]DWLRQSODQV´%HFDXVHRIWKHDGGLWLRQDOPHFKDQL]HGGULOOLQJZRUNDQG

         GHWDLOHGHQJLQHHULQJDQDO\VLVUHTXLUHGDWWKHVLWHRIWKH3LSHOLQH([SORVLRQWKHSODQVWDWHVWKDW

         VWDELOL]DWLRQSODQVIRUWKHVLWH³ZLOOEHSURYLGHGDWDODWHUGDWH´)RUDGGLWLRQDOVLWHVZKHUH

         VORSHIDLOXUHVKDGEHHQLGHQWLILHGWKHSODQUHFRPPHQGHGWKHLPSOHPHQWDWLRQRIVORSH

         VWDELOL]DWLRQVWUDWHJLHVWKDWZHUHQRWLQSODFHLQFOXGLQJVORSHUHFRQVWUXFWLRQDQGFHOOXODU

         FRQILQHPHQWV\VWHPVDPRQJRWKHUV

                        *LYHQDOORIWKHVHIDFWVLWKDVEHFRPHFOHDUWKDWWKH3URMHFW6WDWXV1RWLFHV

         SURYLGHGWRWKH(TXLW\2ZQHUVZHUHQRWDFFXUDWHRUFRPSOHWH7KH*DWKHULQJ6\VWHP²LQ

         SDUWLFXODULWVSLSHOLQHFRPSRQHQW²ZDVQRWDQGZDVQRWFDSDEOHRIEHLQJLQFRPPHUFLDO




         
         
         
                   3LSHOLQHVDIHW\UHJXODWLRQVFODVVLI\ORFDWLRQVLQWRIRXUFODVVHV&ODVVWKURXJK&ODVV
         JHQHUDOO\FRUUHVSRQGLQJWRWKHSRSXODWLRQGHQVLW\DURXQGWKHSLSHOLQH7KHDUHDRIWKH
         5HYROXWLRQ6\VWHPZKHUHWKHUXSWXUHRFFXUUHGLVORFDWHGLQD&ODVVDUHDZKLFKLVWKHVHFRQG
         PRVWGHQVHDUHD3LSHOLQHVLQ&ODVVDUHDVJHQHUDOO\DUHVXEMHFWWRVWULFWHUUHJXODWLRQVEHFDXVH
         RIWKHJUHDWHUFRQVHTXHQFHVRIDQ\VDIHW\LVVXHV

                                                             
         

                                                         23 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                               INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  25 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                    Pg 33 of 60
         
         
         
         VHUYLFHE\-XO\RUHYHQE\WKH*XDUDQWHHG,Q6HUYLFH'DWHRI-DQXDU\7KH

         V\VWHPZDVVHULRXVO\IODZHGQRQFRPSOLDQWZLWKDSSOLFDEOHODZDQGLQGHILQLWHO\GHOD\HG

                    ,WLVDOVRQRZFOHDUWKDWDVRIHDFKRIWKH&RPPLWPHQW'DWHV(QHUJ\7UDQVIHU

         KDGFRPPLWWHGPDWHULDOXQFXUHGEUHDFKHVRIWKH*3$EHFDXVH(QHUJ\7UDQVIHUKDGYLRODWHGDQ

         DUUD\RIVWDWHDQGIHGHUDOODZVDQGUHJXODWLRQV%HFDXVHRIWKRVHXQFXUHGEUHDFKHVRIWKH*3$

         DVZHOODV(QHUJ\7UDQVIHU¶VPDWHULDOEUHDFKHVRIWKH(TXLW\&RPPLWPHQW$JUHHPHQWVWKH

         FRQGLWLRQVSUHFHGHQWWRIXQGLQJLQWKH(TXLW\&RPPLWPHQW$JUHHPHQWVKDGQRWRFFXUUHGRQWKH

         &RPPLWPHQW'DWHV'HVSLWHLWVSHFXOLDUNQRZOHGJHRIWKHUHOHYDQWIDFWV(QHUJ\7UDQVIHUGLG

         QRWGLVFORVHHLWKHUWKHIODZVLQLWVSLSHOLQHV\VWHPRULWVV\VWHPLFYLRODWLRQVRI3HQQV\OYDQLDDQG

         IHGHUDOODZ7KH(TXLW\2ZQHUVWKXVIXQGHGWKHLU&RPPLWPHQWVHYHQWKRXJKWKHFRQGLWLRQVWR

         GRLQJVRZHUHQRWVDWLVILHG

         +    (QHUJ\7UDQVIHU&RPSRXQGVWKH+DUPWR(GJH0DUFDQGWKH(TXLW\2ZQHUV

                    6LQFHWKH3LSHOLQH([SORVLRQUDWKHUWKDQSURPSWO\DFNQRZOHGJLQJLWVPLVWDNHV

         DQGVHHNLQJWRUHPHG\WKHUHVXOWLQJKDUPV(QHUJ\7UDQVIHUKDVPDGHWKHVLWXDWLRQVLJQLILFDQWO\

         ZRUVHIRU(GJH0DUFDQGLWV(TXLW\2ZQHUV

                    $IHZKRXUVDIWHUWKHH[SORVLRQ(QHUJ\7UDQVIHUVHQWDQRWLFHWR(GJH0DUF

         3HQQV\OYDQLDFODLPLQJWKDWWKH5HYROXWLRQ6\VWHPKDGEHHQSODFHGLQWRFRPPHUFLDOVHUYLFH

         WKHGD\EHIRUH²RQ6HSWHPEHU7KHQ(QHUJ\7UDQVIHULVVXHGDQRWLFHWR(GJH0DUF

         3HQQV\OYDQLDDVVHUWLQJD³)RUFH0DMHXUH´²D³FDXVH>@FRQGLWLRQ>@HYHQW>@RUFLUFXPVWDQFH>@´

         DOOHJHGO\EH\RQGLWVUHDVRQDEOHFRQWURO²WKDWUHQGHUHGLWXQDEOHWRUHFHLYH(GJH0DUF

         3HQQV\OYDQLD¶VJDVXQGHU,7&IRUWKHIRUHVHHDEOHIXWXUH

                    1HLWKHURI(QHUJ\7UDQVIHU¶VQRWLFHVZDVDFFXUDWH7KHSLSHOLQHZKLFKKDGQRW

         GHOLYHUHGRQHPROHFXOHRI(GJH0DUF¶VQDWXUDOJDVWRDFRPPHUFLDOFXVWRPHUZDVQRWFDSDEOHRI


                                                          
         

                                                      24 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                  INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  26 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                     Pg 34 of 60
         
         
         
         SHUIRUPLQJLWVLQWHQGHGIXQFWLRQVOHWDORQHUHDG\IRURULQ³FRPPHUFLDOVHUYLFH´DV(QHUJ\

         7UDQVIHUUHSUHVHQWHGLQLWVILUVWQRWLFH7KH3LSHOLQH([SORVLRQRFFXUUHGDWDWLPHZKHQ(QHUJ\

         7UDQVIHUZDVLQWKHSURFHVVRISXUJLQJWKHSLSHOLQHRISRWHQWLDOFRQWDPLQDQWVDQGSDFNLQJLWZLWK

         QDWXUDOJDVSDUWRIDPXOWLVWHSFRPPLVVLRQLQJSURFHVVEHIRUHDSLSHOLQHLVSXWLQFRPPHUFLDO

         VHUYLFH0RUHRYHUWKH'HOLYHU\3RLQW²WKHSRLQWDWZKLFKWKH*DWKHULQJ6\VWHPFRQQHFWVWR

         (QHUJ\7UDQVIHU/3¶VDIILOLDWHGLQWHUVWDWHSLSHOLQH5RYHU²ZDVQRWDQGFRXOGQRWKDYHEHHQLQ

         FRPPHUFLDOVHUYLFHDVRI6HSWHPEHUVLQFH(QHUJ\7UDQVIHU¶VDSSOLFDWLRQIRUDXWKRUL]DWLRQWR

         SXWWKH'HOLYHU\3RLQWLQWRVHUYLFHZDVQRWDSSURYHGE\WKH)HGHUDO(QHUJ\5HJXODWRU\

         &RPPLVVLRQZKLFKUHJXODWHVWKH5RYHULQWHUVWDWHSLSHOLQHXQWLO6HSWHPEHU7KH)RUFH

         0DMHXUHQRWLFHDOVRZDVLQDFFXUDWHEHFDXVHWKHSLSHOLQH¶VIDLOXUHZDVQRWWKHUHVXOWRI³FDXVHV

         FRQGLWLRQVHYHQWVRUFLUFXPVWDQFHV´EH\RQG(QHUJ\7UDQVIHU¶VUHDVRQDEOHFRQWURO5DWKHUWKH

         SLSHOLQHV\VWHPIDLOHGZKHQH[SRVHGWRKHDY\UDLQEHFDXVHRILWVIODZHGGHVLJQDQGRU

         FRQVWUXFWLRQ

                        :KLOH(QHUJ\7UDQVIHUZDVWU\LQJWRGHIOHFWEODPHIRUWKHIDLOXUHRILWVSLSHOLQH

         V\VWHP(GJH0DUFDQGLWV(TXLW\2ZQHUVZHUHDEVRUELQJVLJQLILFDQWORVVHV'HVSLWHWKH

         H[SORVLRQ(GJH0DUFUHPDLQHGFRPPLWWHGWR³WDNHRUSD\´VSHFLILHGYROXPHVRIQDWXUDOJDV

         XQGHULWV/RQJ+DXO&RQWUDFWV%XWDVDUHVXOWRIWKH3LSHOLQH([SORVLRQLWFRXOGQRWGHOLYHU

         QDWXUDOJDVIURP%XWOHU&RXQW\WRWKHLQWHUVWDWHSLSHOLQHVDQG(GJH0DUFLQFXUUHGSHQDOWLHVRQWKH

         /RQJ+DXO&RQWUDFWVRIRYHUDPLOOLRQGROODUVSHUPRQWK

                        2Q-DQXDU\(GJH0DUF3HQQV\OYDQLDH[HUFLVHGLWVRSWLRQWRWHUPLQDWH

         ,7& DQGE\RSHUDWLRQRIFRQWUDFW,7& RQWKHJURXQGWKDW(QHUJ\7UDQVIHUIDLOHGWR

         PHHWWKH*XDUDQWHHG,Q6HUYLFH'DWHRI-DQXDU\2Q-DQXDU\(GJH0DUF

         3HQQV\OYDQLDQRWLILHG(QHUJ\7UDQVIHUWKDWLWZDVLQYRNLQJLWVULJKWVXQGHUWKH*3$WRKDYH


                                                             
         

                                                         25 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                              INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  27 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                    Pg 35 of 60
         
         
         
         (QHUJ\7UDQVIHUJDWKHUDQGWUDQVSRUWDSRUWLRQRILWVJDVLQ%XWOHU&RXQW\WRDWKLUGSDUW\

         SURFHVVRU(QHUJ\7UDQVIHUUHIXVHGWRDFFHSWWKLVQRPLQDWLRQRIJDV

                    2Q)HEUXDU\(QHUJ\7UDQVIHUVXHG(GJH0DUF3HQQV\OYDQLDLQWKH&RXUW

         RI&RPPRQ3OHDVRI$OOHJKHQ\&RXQW\3HQQV\OYDQLDVHHNLQJDGHFODUDWRU\MXGJPHQWWKDW

         ,7&DQG,7&ZHUHQRWYDOLGO\WHUPLQDWHGDQGIRUSXUSRUWHGIHHVGXHXQGHUWKRVH

         DJUHHPHQWV(GJH0DUF3HQQV\OYDQLDEURXJKWFRXQWHUFODLPVDJDLQVW(QHUJ\7UDQVIHUVHHNLQJ

         GDPDJHVIRU(QHUJ\7UDQVIHU¶VEUHDFKRIFRQWUDFWDQGDGHFODUDWLRQWKDWWKH,7&DJUHHPHQWVZHUH

         SURSHUO\WHUPLQDWHG7KHFODLPVDQGFRXQWHUFODLPVUHPDLQSHQGLQJ

                    $OWKRXJKWKH3LSHOLQH([SORVLRQRFFXUUHGRYHUHLJKWPRQWKVDJR(QHUJ\7UDQVIHU

         KDVIDLOHGWRIL[WKHSUREOHPVZLWKWKH5HYROXWLRQ6\VWHP(GJH0DUF¶VQDWXUDOJDVLQ

         3HQQV\OYDQLDUHPDLQVVKXWLQ²DGLUHFWUHVXOWRI(QHUJ\7UDQVIHU¶VLQDELOLW\WRIORZ(GJH0DUF¶V

         JDVWRWKHLQWHUVWDWHSLSHOLQHV\VWHPDQGLWVXQZLOOLQJQHVVWRIORZDQ\RI(GJH0DUF¶VJDVWRDQ

         DYDLODEOHWKLUGSDUW\SURFHVVRU

                                               &/$,06)255(/,()

                                                        &2817,

                                                    %UHDFKRI&RQWUDFW

                    7KH(TXLW\2ZQHUVUHSHDWDQGUHDOOHJHSDUDJUDSKVWKURXJKRIWKLV

         &RPSODLQWDVLIIXOO\VHWIRUWKKHUHLQ

                    $VGHWDLOHGDERYH6HFWLRQRIWKH(TXLW\&RPPLWPHQW$JUHHPHQWVUHTXLUHG

         (QHUJ\7UDQVIHUWRSURYLGHWKH(TXLW\2ZQHUVZLWK3URMHFW6WDWXV1RWLFHVSULRUWRHDFK

         &RPPLWPHQW'DWHFHUWLI\LQJZKHWKHUWKHUHKDGRFFXUUHGD3URMHFW'HOD\²LHZKHWKHU³WKHUH

         KDVRFFXUUHGDQ\GHOD\LQWKHGHYHORSPHQWFRQVWUXFWLRQRUFRPSOHWLRQRIWKH*DWKHULQJ6\VWHP

         GHVFULEHGLQ,7&WKDWZLOOGHOD\WKH,Q6HUYLFH'DWHEH\RQG-XO\´



                                                            
         

                                                        26 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                              INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  28 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                       Pg 36 of 60
         
         
         
                    (QHUJ\7UDQVIHUEUHDFKHGWKLVFRQWUDFWXDOUHTXLUHPHQWRQHDFKRI

         -DQXDU\0DUFKDQG$SULOE\SURYLGLQJLQDFFXUDWH3URMHFW6WDWXV

         1RWLFHVFHUWLI\LQJWKDWWKHUHZDVQR3URMHFW'HOD\

                    $GGLWLRQDOO\6HFWLRQRIWKH(TXLW\&RPPLWPHQW$JUHHPHQWVUHTXLUHG(QHUJ\

         7UDQVIHUWR³SURPSWO\QRWLI\´WKH(TXLW\2ZQHUV³DVVRRQDVLWNQRZVRIDQ\HYHQWUHDVRQDEO\

         OLNHO\WRFDXVHDGHOD\LQWKH,Q6HUYLFH'DWH´(QHUJ\7UDQVIHUEUHDFKHGWKLVVHSDUDWH

         FRQWUDFWXDOUHTXLUHPHQWE\IDLOLQJWRQRWLI\WKH(TXLW\2ZQHUVRIHYHQWVWKDWZHUHUHDVRQDEO\

         OLNHO\WRFDXVHDGHOD\LQWKH,Q6HUYLFH'DWH

                    7KURXJKLWVFRQWUDFWXDOEUHDFKHV(QHUJ\7UDQVIHUKDVGDPDJHGWKHYDOXHRIWKH

         (TXLW\2ZQHUV¶LQYHVWPHQWLQ(GJH0DUFDQGKDVGHSULYHGWKH(TXLW\2ZQHUVRIWKHEHQHILWVRI

         WKHLUFRQWUDFWXDOEDUJDLQLQFOXGLQJDPRQJRWKHUWKLQJVWKHLUPLOOLRQLQHTXLW\LQYHVWPHQWV

         LQ

                    $VDUHVXOWRI(QHUJ\7UDQVIHU¶VEUHDFKHVRIWKH(TXLW\&RPPLWPHQW$JUHHPHQWV

         WKH(TXLW\2ZQHUVDUHHQWLWOHGWRDMXGJPHQWDQGGDPDJHVLQDQDPRXQWWREHGHWHUPLQHGDWWULDO

                                                       &2817,,

                                                    8QMXVW(QULFKPHQW

                    7KH(TXLW\2ZQHUVUHSHDWDQGUHDOOHJHSDUDJUDSKVWKURXJKRIWKLV

         &RPSODLQWDVLIIXOO\VHWIRUWKKHUHLQ

                    8QGHU6HFWLRQRIWKH(TXLW\&RPPLWPHQW$JUHHPHQWVWKH(TXLW\2ZQHUV¶

         REOLJDWLRQVWRIXQGHDFK&RPPLWPHQWZHUHVXEMHFWWRWKHVDWLVIDFWLRQRIWZRFRQGLWLRQVDVRI

         HDFK&RPPLWPHQW'DWHILUVWWKDWQRQRWLFHVRI)RUFH0DMHXUHKDGEHHQLVVXHGDQGQRW

         ZLWKGUDZQDQGVHFRQGWKDW(QHUJ\7UDQVIHUKDGQRWFRPPLWWHGDQ\XQFXUHGPDWHULDOEUHDFKRI

         WKH(TXLW\&RPPLWPHQW$JUHHPHQWV*3$RU,7&V


                                                           
         

                                                        27 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                             INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  29 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                     Pg 37 of 60
         
         
         
                    (QHUJ\7UDQVIHUFRPPLWWHGYDULRXVXQFXUHGPDWHULDOEUHDFKHVRIWKH(TXLW\

         &RPPLWPHQW$JUHHPHQWV*3$DQG,7&VZKLFKLWGLGQRWGLVFORVHWRWKH(TXLW\2ZQHUVZKR

         XQZLWWLQJO\SURYLGHGPLOOLRQLQQHZIXQGLQJGHVSLWHWKHQRQRFFXUUHQFHRIWKHUHTXLUHG

         FRQGLWLRQVSUHFHGHQW

                    $VGHVFULEHGDERYH(QHUJ\7UDQVIHUEUHDFKHG6HFWLRQRIWKH(TXLW\

         &RPPLWPHQW$JUHHPHQWVE\ L SURYLGLQJLQDFFXUDWH3URMHFW6WDWXV1RWLFHVFHUWLI\LQJWKDWWKHUH

         ZDVQR3URMHFW'HOD\DQG LL IDLOLQJWRSURPSWO\QRWLI\WKH(TXLW\2ZQHUVRIHYHQWVWKDWZHUH

         UHDVRQDEO\OLNHO\WRFDXVHDGHOD\LQWKH,Q6HUYLFH'DWH

                    ,QDGGLWLRQDVDOVRGHVFULEHGDERYH(QHUJ\7UDQVIHUYLRODWHG6HFWLRQRI

         WKH*3$LQZKLFKLWSURPLVHGWRDFWLQDFFRUGDQFHZLWKDOODSSOLFDEOHODZVDQGUHJXODWLRQV

         LQFOXGLQJSLSHOLQHVDIHW\UHJXODWLRQV%HFDXVH(QHUJ\7UDQVIHU¶VGHVLJQDQGRUFRQVWUXFWLRQRI

         WKHSLSHOLQHV\VWHPGLGQRWFRPSO\ZLWKQXPHURXVODZVDQGUHJXODWLRQVLQFOXGLQJ&)5

         (QHUJ\7UDQVIHUZDVLQPDWHULDOEUHDFKRIWKH*3$DWDOOUHOHYDQWWLPHV

                    $VDSUR[LPDWHUHVXOWRI(QHUJ\7UDQVIHU¶VFRQGXFWWKH(TXLW\2ZQHUVKDYH

         VXIIHUHGVXEVWDQWLDOGDPDJHVDQG(QHUJ\7UDQVIHUKDVEHHQXQMXVWO\HQULFKHGLQFOXGLQJWKURXJK

         UHFHLYLQJEHQHILWVIURPWKHDGGLWLRQDOIXQGLQJXOWLPDWHO\SURYLGHGWR(GJH0DUF3HQQV\OYDQLD

         ZKLFKHQVXUHGWKDWJDV DQGUHYHQXHV ZRXOGIORZWKURXJK(QHUJ\7UDQVIHU¶V*DWKHULQJ6\VWHP

         ZLWKRXWSURYLGLQJFRQFRPLWDQWEHQHILWVWRWKH(TXLW\2ZQHUV

                    ,QWKHHYHQWWKDWWKH(TXLW\2ZQHUVDUHQRWDZDUGHGHTXLYDOHQWGDPDJHVRQWKHLU

         EUHDFKRIFRQWUDFWFODLPVWKH(TXLW\2ZQHUVKDYHQRDGHTXDWHUHPHG\DWODZ




                                                          
         

                                                      28 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                               INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  30 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                     Pg 38 of 60
         
         
         
                                                    &2817,,,

                                            1HJOLJHQW0LVUHSUHVHQWDWLRQ

                    7KH(TXLW\2ZQHUVUHSHDWDQGUHDOOHJHSDUDJUDSKVWKURXJKRIWKLV

         &RPSODLQWDVLIIXOO\VHWIRUWKKHUHLQ

                    (QHUJ\7UDQVIHUKDGDGXW\WRWKH(TXLW\2ZQHUVWRH[HUFLVHGXHFDUHDQG

         FRPSHWHQFHLQLWVVWDWHPHQWVWRWKH(TXLW\2ZQHUVEHFDXVHVXFKVWDWHPHQWVZHUHPDGHLQWKH

         FRXUVHRI(QHUJ\7UDQVIHU¶VEXVLQHVVRULQWKHFRXUVHRIWUDQVDFWLRQVLQZKLFK(QHUJ\7UDQVIHU

         KDGDSHFXQLDU\LQWHUHVWDQGEHFDXVHVXFKVWDWHPHQWVDURVHRXWRIDVSHFLDOUHODWLRQVKLSRIWUXVW

         RUFRQILGHQFHRU(QHUJ\7UDQVIHU¶VXQLTXHRUVSHFLDOL]HGNQRZOHGJH

                 'XULQJWKHUHQHJRWLDWLRQWRLQGXFHWKH(TXLW\2ZQHUVWRPDNHPLOOLRQ

         RIFDSLWDODYDLODEOH(QHUJ\7UDQVIHUIDOVHO\DQGPLVOHDGLQJO\DVVXUHGWKH(TXLW\2ZQHUVWKDWWKH

         *DWKHULQJ6\VWHPZRXOGEHFRPSOHWHGDQGLQFRPPHUFLDOVHUYLFHE\QRODWHUWKDQ-XO\

                 2Q-DQXDU\LQRUGHUWRLQGXFHWKH(TXLW\2ZQHUVWRIXQGWKHILUVW

         VFKHGXOHGPLOOLRQ&RPPLWPHQW(QHUJ\7UDQVIHUIDOVHO\DQGPLVOHDGLQJO\UHSUHVHQWHGWR

         WKH(TXLW\2ZQHUVWKDW³WKHUHLVQR3URMHFW'HOD\´

                 2Q0DUFKLQRUGHUWRLQGXFHWKH(TXLW\2ZQHUVWRIXQGWKHVHFRQG

         VFKHGXOHGPLOOLRQ&RPPLWPHQW(QHUJ\7UDQVIHUIDOVHO\DQGPLVOHDGLQJO\UHSUHVHQWHGWR

         WKH(TXLW\2ZQHUVWKDW³WKHUHLVQR3URMHFW'HOD\´

                 2Q$SULOLQRUGHUWRLQGXFHWKH(TXLW\2ZQHUVWRIXQGWKHWKLUG

         VFKHGXOHGPLOOLRQ&RPPLWPHQW(QHUJ\7UDQVIHUIDOVHO\DQGPLVOHDGLQJO\UHSUHVHQWHGWR

         WKH(TXLW\2ZQHUVWKDW³WKHUHLVQR3URMHFW'HOD\´




                                                         
         

                                                      29 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                             INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  31 ofDocument
                                                                       Main 32 NYSCEF: 05/14/2019
                                                     Pg 39 of 60
         
         
         
                 :KHQ(QHUJ\7UDQVIHUPDGHHDFKRIWKHIRUHJRLQJVWDWHPHQWV(QHUJ\7UDQVIHU

         NQHZRULILWKDGXWLOL]HGGXHFDUHZRXOGKDYHNQRZQWKDWVXFKVWDWHPHQWVZHUHQRWDFFXUDWH

         DQGZHUHPLVOHDGLQJ

                 :KHQ(QHUJ\7UDQVIHUPDGHHDFKRIWKHIRUHJRLQJVWDWHPHQWV(QHUJ\7UDQVIHU

         LQWHQGHGWKDWWKH(TXLW\2ZQHUVZRXOGUHO\RQWKHPLQRUGHUWRLQGXFHWKH(TXLW\2ZQHUVWR

         LQYHVWLQWKHGHYHORSPHQWRI(GJH0DUF¶VDVVHWVLQ%XWOHU&RXQW\3HQQV\OYDQLD(QHUJ\

         7UDQVIHUKDGVSHFLDOH[SHUWLVHDQGVXSHULRUNQRZOHGJHUHJDUGLQJWKHFRQVWUXFWLRQRIWKH

         *DWKHULQJ6\VWHPDQGLWNQHZWKDWWKH(TXLW\2ZQHUVZHUHGHSHQGLQJDQGUHO\LQJXSRQ(QHUJ\

         7UDQVIHU¶VHQJLQHHULQJDQGSLSHOLQHH[SHUWLVH(QHUJ\7UDQVIHUDOVRNQHZRUVKRXOGKDYHNQRZQ

         WKDWLWVSLSHOLQHV\VWHPVXIIHUHGIURPGHVLJQDQGRUFRQVWUXFWLRQIDLOXUHVDQGZRXOGQRWEH

         FRPSOHWHDQGFDSDEOHRIJDWKHULQJDQGWUDQVSRUWLQJ(GJH0DUF¶VJDVLQFRPPHUFLDOVHUYLFH

                 7KH(TXLW\2ZQHUVEHOLHYHGWKDWHDFKRIWKHDERYHUHSUHVHQWDWLRQVPDGHE\

         (QHUJ\7UDQVIHUZHUHWUXHMXVWLILDEO\UHOLHGXSRQWKHPDQGZHUHLQGXFHGE\WKHUHSUHVHQWDWLRQV

         WRDPRQJRWKHUWKLQJVSURYLGHDWOHDVWPLOOLRQLQIXQGLQJIRUWKHGHYHORSPHQWRI

         (GJH0DUF¶VDVVHWVLQ%XWOHU&RXQW\3HQQV\OYDQLD

                 %\UHDVRQRI(QHUJ\7UDQVIHU¶VFRQGXFWWKH(TXLW\2ZQHUVKDYHEHHQGDPDJHG

         LQDQDPRXQWWREHGHWHUPLQHGDWWULDO

                                              35$<(5)255(/,()

                        :+(5()25(SODLQWLIIVUHVSHFWIXOO\UHTXHVWWKHIROORZLQJUHOLHI

                D     'DPDJHVLQDQDPRXQWWREHGHWHUPLQHGDWWULDO

                E     3UHMXGJPHQWDQGSRVWMXGJPHQWLQWHUHVW

                F     &RVWVDQGIHHVUHODWHGWRWKHEULQJLQJRIWKLVDFWLRQDQG

                G     6XFKIXUWKHUUHOLHIDVWKH&RXUWGHHPVMXVWDQGSURSHU


                                                          
         

                                                      30 of 31
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                                        INDEX NO. 652906/2019
            NO. 2 Case Doc
          19-01293-jlg
NYSCEF DOC.            1:19-cv-05264  Document
                           1 Filed 06/06/19    1-1 Filed
                                            Entered      06/04/19
                                                    06/06/19      PageRECEIVED
                                                             09:23:32  32 of Document
                                                                       Main  32 NYSCEF: 05/14/2019
                                               Pg 40 of 60




         Dated:   New   York,     New   York

                  May   14,     2019


                                                   WACHTELL,                         LIPTON,             ROSEN         & KATZ




                                                   Emil      A.    Kleinhaus
                                                   Carrie         M.        Reilly
                                                   S. Christopher                     Szczerban
                                                   Shaun          E. Werbelow
                                                   Michael             H.     Cassel


                                                   51 West             52nd          Street
                                                   New       York,           NY         10019
                                                   Telephone:                  (212)          403-1000


                                                   EAKleinhaus@wlrk.com
                                                   CMReilly@wlrk.com
                                                   SCSzczerban@wlrk.com
                                                   SEWerbelow@wlrk.com
                                                   MHCassel@wlrk.com




                                                   Attorneys            for      Plaintiffs         GSCP         VI EdgeMarc

                                                   Holdings,             L.L.C.,          GSCP           VI Parallel
                                                   EdgeMarc                 Holdings,            L.L.C.,       WSEP      and

                                                   Bridge         2012          EdgeMarc             Holdings,         L.L.C.,   and

                                                   EM     Holdco              LLC




                                               31 of 31
          CaseDoc
19-01293-jlg   1:19-cv-05264  Document
                  1 Filed 06/06/19     1-2 06/06/19
                                    Entered  Filed 06/04/19  PageMain
                                                      09:23:32    1 ofDocument
                                                                      3
                                   Pg 41 of 60



                                EXHIBIT B
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                                                                                                                      INDEX NO. 652906/2019
                    CaseDoc
          19-01293-jlg
NYSCEF DOC. NO. 1        1:19-cv-05264  Document
                            1 Filed 06/06/19     1-2
                                             Entered                                                               Filed 06/04/19
                                                                                                                   06/06/19        Page
                                                                                                                            09:23:32    2 ofDocument
                                                                                                                                       Main 3 NYSCEF: 05/14/2019
                                                                                                                                      RECEIVED
                                                                                                         Pg 42 of 60


         SUPREME                 COURT                  OF THE               STATE           OF       NEW YORK
         COUNTY                OF    NEW YORK
           ____-__________________________-----
                                                                                                                                X
                                                                                                                                            Index         No.
          GSCP          VI     EDGEMARC                           HOLDINGS,                    L.L.C.,                          .
          GSCP          VI     PARALLEL                        EDGEMARC                       HOLDINGS,
          L.L.C.,         WSEP          AND              BRIDGE                EDGEMARC
                                                                                2012
                                                                                                                                            SUMMONS
          HOLDINGS,                    L.L.C.,             and         EM HOLDCO   LLC,                                         .
                                                                                                                                .
                                                                                                                                            Date         Filed:         May         14,      2019
                                                              Plaintiffs,


                          - against          -



          ETC       NORTHEAST                           PIPELINE,                   LLC,


                                                              Defendant.
                                                                                                                                :



        TO         HE ABO                E-NA                 fED        I EFENDANT:


                                                                                                                                                                               Plaintiffs'
                        YOU          ARE          HEREBY                     SUMMONED                       and       required             to     serve          upon                                    attorneys         an


        answer          to     the     complaint                  in     this       action        within           twenty           days         after        the       service           of      this      summons,


        exclusive             of the    day         of        service,          or within         thirty         days       after     the        service            is complete                if this        summons


        is not      personally           delivered                  to you          within        the      State      of New           York.             In      case     of your              failure        to appear


        or answer,            judgment              will        be taken            against        you      by      default,         in accordance                      with      the     complaint              herein.



                       Plaintiffs            designate                 New       York         County          as the         place         of    venue.              Venue           is properly               based       in



        this      Court        under          CPLR               § 503(a)             and      (c).         Defendant                irrevocably                    consented                to      the      exclusive



        jurisdiction            of     courts            in     New          York       County,            New          York         for        any      suit,       action         or       other         proceeding



        arising         out     of     the        Equity               Commitment                  Agreemeñts                  (as         referenced                in    the       Complaint)                  or     any


        transaction            contemplated                      therein,         and       irrevocably             and      unconditionally                        waived           any          objection          to the



        laying         of venue         of       this      action           in a court         in New            York        County.




                                                                                                            1 of 2
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                                                                 INDEX NO. 652906/2019
                    CaseDoc
          19-01293-jlg
NYSCEF DOC. NO. 1        1:19-cv-05264  Document
                            1 Filed 06/06/19     1-2
                                             Entered                            Filed 06/04/19
                                                                                06/06/19        Page
                                                                                         09:23:32    3 ofDocument
                                                                                                    Main 3 NYSCEF: 05/14/2019
                                                                                                   RECEIVED
                                                                      Pg 43 of 60



         Dated:   New     York,      New     York

                  May     14,     2019


         TO:      ETC     NORTHEAST                 PIPELINE,        LLC
                  6051     Wallace       Road       Ext.,   Suite   300

                  Wexford,         PA    15090
                  Attention:         Legal   Department
                  Facsimile:         878-332-2611




                                                                             WACHTELL,                          LIPTON,            ROSEN         & KATZ




                                                                             Emil      A.    Kleinhaus
                                                                             Carrie         M.        Reilly
                                                                             S. Christopher                     Szczerban
                                                                             Shaun          E. Werbelow
                                                                             Michael             H.     Cassel


                                                                             51 West             52nd          Street
                                                                             New       York,           NY         10019
                                                                             Telephone:                  (212)          403-1000


                                                                             EAKleinhaus@wlrk.com
                                                                             CMReilly@wlrk.com
                                                                             SCSzczerban@wlrk.com
                                                                             SEWerbelow@wlrk.com
                                                                             MHCassel@wlrk.com




                                                                             Attorneys            for      Plaintiffs         GSCP         VI EdgeMarc

                                                                             Holdings,                L.L.C.,       GSCP           VI Parallel
                                                                             EdgeMarc                  Holdings,           L.L.C.,       WSEP      and
                                                                             Bridge         2012          EdgeMarc             Holdings,         L.L.C.,   and
                                                                             EM     Holdco              LLC




                                                                          2 of 2
          CaseDoc
19-01293-jlg   1:19-cv-05264  Document
                  1 Filed 06/06/19     1-3 06/06/19
                                    Entered  Filed 06/04/19  PageMain
                                                      09:23:32    1 ofDocument
                                                                      4
                                   Pg 44 of 60



                                EXHIBIT C
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                                                                   INDEX NO. 652906/2019
                    CaseDoc
          19-01293-jlg
NYSCEF DOC. NO. 3        1:19-cv-05264  Document
                            1 Filed 06/06/19     1-3
                                             Entered                                           Filed 06/04/19
                                                                                               06/06/19        Page
                                                                                                        09:23:32    2 ofDocument
                                                                                                                   Main 4 NYSCEF: 05/14/2019
                                                                                                                  RECEIVED
                                                                                     Pg 45 of 60
           REQUEST                   FOR        JUDICIAL                  INTERVENTION                                             For   Court    Clerk      Use Only:
                                            UCS-840 (7/2012)

  _Supreme                              _COURT,       COUNTY        OF                 New York
                                                                                                                                              JudgePÅ$SÎgne
  Index    No:                                             Date   Index    Issued:


  CAPTION1
                        tnam      compu3te case caption: Do not use et al or et ano     t more spacels required.                                  HJI Uate           WWÈ¾
                        attach a caption nder sheet.




  GSCP VI EDGEMARC HOLDINGS, LLC., GSCP VI PARALLEL EDGEMARC HOLDINGS,                                     LLC.,
  WSEP AND BRIDGE 2012 EDGEMARC HOLDINGS, LLC., and EM HOLDCO LLC,




                                                                                         Plaint!"(c)/Pet|t|;ñsi-'é}




  ETC NORTHEAST          PIPEUNE, LLC,




  NATURE(OF4ACTION                ORRROCEEDING                            CherXÖNEEbox only and s6ecifkwhere          in
  MATRIMAN!AL                                                                           COMMERCIAL
  O   Contested                                                                           O   Business Entity (|ñc|üd|ñg corporations, partnerships, LLCs, etc.)
       NOTE: For all Matrimeñia: actions where the parties have children under            O   Contract
       the age of 18, complete and attach the MATR!MON!Al RJI .".dd:ndtr-                Û    Insurance (where insurer is a party, except arbitration)
       For Unccatasted Mctrimañ|ãl actions, use RJi form UD-13·                          Û    UCC 0ñdüding sales, negotiable |ñctruments)
  TORTS          .                                                                      |O    Other Commercial:Contract,      Unjust Enrichment, Negligent Misrepresentation
                                                                                                                                           (specify)
  O   Asbestos
  O   Breast implant                                                                           NOTE: For Commercial Division assignment requests [22 NYCRR §
  O   ErivirGamêñtal:                                                                          202.70(d)], complete and attach the COMMERC!AL DIV RJI Addsñdum.
                                                    (specify)

  O   Medical, Dental, or Podiatric Malpractice                                          O    Condemnation
  O   Motor Vehicle                                                                      O   Mortgage Foreclosure (specify):             O   Residential       O   Commerciai
  O   Products Liability:                                                                Property Address:
                                                    (specify)                                               StreetAddress                    City           State               Zip
  O   Other Negligence:                                                                        NOTE: For Mortgage Foreclosure actions involving a one- to four-family,
                                                    (specify)                                  OWner-Occupied, residential property, or an owner-occupied
  O   Other Professione! Mã|practics:                                                          ccadam:ñ|üm, complete and attach the FORECLOSURE RJI Addandum
                                                    (specify)                                 Tax Certiorari - Section:
                                                                                         O                                        Block:         Lot:
  O   Other Tort:                                                                        O    Tax Foreclosure
                                                    (specify)                            Û    Other Real Property:
  OTHER      MATTERS                                                                                                                         (SP*°''Y)

  O   Certificate of Ince necennfDissolution      [see NOTE under C                      SPECIAL    PROGEEDmiGS
  O   Emergency Medical Treatment                                                        O    CPLR Article 75 (Arbitration)  [see NOTE under Commercial]
  O   Habeas Corpus                                                                      O    CPLR Article 78 (Body or Officer)
  O   Local Court Appeal                                                                 O    Election Law
  O   Mechanic's Lien                                                                    Q    MHL Article 9.60 (Kendra's Law)
  O   Name Change                                                                        Q    MHL Article 10 (Sex OffenderConfinement-initial)
  O   Pistol Permit Revocation Hearing                                                   O    MHL Article 10 (Sex Offender Confinement-Review)
  O   sale or Finance of Re!!gious/Not-for-Profit Property                               O    MHL Article 81 (Guardianship)
  O   Other:                                                                             O    Other Mental Hygiene:
                                                  (specify)                                                                                  (specify)
                                                                                         O    Other Special Proceeding:
                                                                                                                                             (specify)



  Has a summons and complaint or summons w/notice been filed?                                      lf yes, date filed:05/14/2019
  Has a summons and comp!eint or summcña w/notice been served?                                     If yes, date served:
  is this act|06/picceeding   being filed post-judgment?                                           If yes, judgment date:



                                                                                      1 of 3
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                                                                        INDEX NO. 652906/2019
                    CaseDoc
          19-01293-jlg
NYSCEF DOC. NO. 3        1:19-cv-05264  Document
                            1 Filed 06/06/19     1-3
                                             Entered                                               Filed 06/04/19
                                                                                                   06/06/19        Page
                                                                                                            09:23:32    3 ofDocument
                                                                                                                       Main 4 NYSCEF: 05/14/2019
                                                                                                                      RECEIVED
                                                                                         Pg 46 of 60
  NATURE          OF JUDICIAL             INTERVENTION:                        Check ONE box ordy AND enter addinnnmi id~~i~'              where ±d
     Û      Infant's Compromise
     O      Note of issue and/or Certificate of Readiness
     O      Notice of Medical, Dental, or Podiatric Malpractice                Date Issue Joined:
     O      Notice of Motion                         Relief Sought:                                                          Return Date:
     O      Notice of Petition                              Relief Sought:                                                   Return Date:
     O      Order to ShoW Cause                             Relief Sought:                                                   Return Date:
     O      Other Ex Parte Application                      Relief Sought:
     O      Poor Person Application
     O      Request for Preliminary Confer6nc6
     O      Residential Mortgage Foreclosure Settlement Conference
     O     writ of Habeas Corpus
           Other (specify):Assignment           to Commercial       Division
                                               List aný related actions. For M            äctions2includeSâríy related criminal and/or Family Court cases
  RELATED              CASES
                                               If ddtonalspaceis      required; complete and attach the RJi Addendum. If none leave blank
  Case Title                                   Index/Case     No.             l Court                  l Judge (if asa;um-d)           Pe!2MMp        to Instant    Case




                        Foriparties withaut érj¼ttohiey2check "Un-ReKtioj          D'eriter party add[eps   ne number and'e rnail ddresi              in space prOVKled
                    Miffadditional space is reâûired, complete and attac         e RJI Addced=.
           Parties:                                    Attorneys      and/or Unrep-MM             Litigants
   Un-                                                                                                                                                IGcut
           List parties in caption order and           Provide attomey name, firm name, business address, phone number and e-mail                     Joined
   ReP     indicate party role(s) (e g defendant,      address of all attorneys that have appeared in the case For crepicsc     d                     (Y/N):
           3rd-party plaintiff).                       litigants, provide address, phone number and e-mail address
           GSCPVI EdgeMarc Holdings, L.L.C.,               leilly                                               Carrie M.
                        LastName                                                  LastName                                     FirstName
                                                           Wachtell, Lipton, Rosen& Katz
                                 FirstName                                                           FirmName
                                PrimaryRole:
                                                           -1 West52ndStreet                          NewYork               NewYork      10019
           Plaintiff                                                 StreetAddress                         City                State         Zip
                                                           r1 (212)403-1000                                        CMReilly@WLRK.com
                                                                      Phone                         Fax                       e-mail
           GSCPVI Parallel EdgeMarc Holdings, L.LC. teilly                                                      Carrie M.
                           LastName                                               LastName                                    FirstName
                                                           #achtell, Lipton, Rosen& Katz
                                FirstName                                                            FirmName
                                                            1West52nd5treet                           NewYork               NewYork      10019
           Plaintiff                                                StreetAddress                          City                State         Zip
                        SecondaryRole(if any):                                                                                                          NO
                                                           41(212)403-1000                                         CMReilly@WLRK.com
                                                                     Phone                          Fax                       e-mail
           WSEPand Bridge 2012 EdgeMarc Holdir             teilly                                               Carrie M.
                         LastName                                                 LastName                                    FirstName

                                                           #achtell, Lipton, Rosen& Katz
                             FirstName                                                               FirmName
    . ..                    PrimaryRole:
                                                           31West52ndStreet                           NewYork               NewYork      10019
           Plaintiff                                                StreetAddress                          City                State         Zip      • NO
                        SecondaryRole(if any):
                                                           1-1(212)403-1000                                        CMReilly@WLRK.com
                                                                      Phone                         Fax                       e-mali
           EM Holdco LLC                                   1eilly                                               Carrie M.
                                 LastName                                        LastName                                     FirstName

                                                           #achtell, Lipton, Rosen& Katz
                             FirstName
                            PrimaryRole:
                                                           51West52ndStreet                           NewYork               NewYork     10019
           Plaintiff                                                StreetAddress                          City                State        Zip       • NO
                        SecondaryRole(if any):
                                                           41(212)403-1000                                         CMReilly@WLRK.com
                                                                     Phone                          Fax                       e-mail
  I AFFIRM UNDER THE PENALTY OF PERJURY THAT, TO MY KNOWLEDGE,  OTHER THAN AS NOTED ABOVE, THERE ARE AND HAVE
  BEEN NO RELATED ACTIONS OR PROCEEDINGS,   NOR HAS A REQUEST FOR JUDICIAL INTERVENTION PREVIOUSLY BEEN FILED IN
  THIS ACTION OR PROCEEDING.


                       Dated:     05/14/2019                                                                                                                                 ___
                                                                                                                                       SIGNATU
                                               4397451                                                                             Carrie M. R
                        ATTORNEY          REGISTRATION          NUMBER                                                        PRINT OR TYPE NAME
                                                                                                                                                                      Print Form


                                                                                             2 of 3
    FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                                                                                  INDEX NO. 652906/2019
                        CaseDoc
              19-01293-jlg
    NYSCEF DOC. NO. 3        1:19-cv-05264  Document
                                1 Filed 06/06/19     1-3
                                                 Entered                                                  Filed 06/04/19
                                                                                                          06/06/19        Page
                                                                                                                   09:23:32    4 ofDocument
                                                                                                                              Main 4 NYSCEF: 05/14/2019
                                                                                                                             RECEIVED
                                                                                                Pg 47 of 60                                 Print Form

                                          Request        for    Judicial              Intervention              Addendum                                                        oes-S40mm0


      supreme
                                              COURT,      COUNTY           OF                     New    York                              Index     No:

      For    use   when      additional      space   is needed      to prõvide          party     or related    case       information.
                                                                               Rep"
      PARTIESE               For pa ties without an attomey, check "D                 box AND enter party adBress, phone number and e-niall address in "Attbrheys" space.
              Parties:                                  |Attorneys  and/or            Unrepresented    I itigank

       Un-                                                                                                                                                           Issue
              List parties in caption order and           Provide attomey name, firm name, business address, phone number and e-mail                                 Joined   Insurance Carrier(s):
       Rep    indicate party role(s) (e.g.                address of all eMem°ys that have epp°er°d in the case. For unrepresented                                   (Y/N):
              3rd-party plaintiff).                       litigants, provide address, phone number and e-mail address.

              iTC NortheastPipeline, LLC
                             LastName                                                 LastName                                            FirstName

                               FirstName                                                                 FirmName
                              PrimaryRole:
                                                          6051WallaceRoadExt.,Suite300                    Wexford                   Pennsylvania15090
              Jefendant                                               StreetAddress                                 City                State      Zip
                          SecondaryRole(if any):
                                                          +1 (412)491-7464                 +1 (878)332-2611
                                                                     Phone                             Fax                                  e-mail

                                LastName                                              LastName                                            FirstName

                               FirstName                                                                 FirmName
                              PrimaryRole:
                                                                         StreetAddress                              City                   State           Zip
                          SecondaryRole(if any):
.                                                                       Phone                            Fax                                e-mail

                                LastName                                              LastName                                            FirstName

                               FirstName                                                                 FirmName
                              PrimaryRole:
                                                                         StreetAddress                              City                   State           Zip
                          SecondaryRole(if any):                                                                                                                       NO

                                                                     Phone                               Fax                                e-mail

                                LastName                                              LastName                                            FirstName

                               FirstName                                                                FirmName
                              PrimaryRole:
                                                                         StreetAddress                              City                   State           Zip
                          SecondaryRole(if any):                                                                                                                 .
                                                                     Phone                               Fax                               e-mail

                                LastName                                              LastName                                            FirstName

                               FirstName                                                                FirmName
                              PrimaryRole:
                                                                         StreetAddress                              City                   State           Zip
                          SecondaryRole(if any):
                                                                    Phone                                Fax                               e-mail

                               LastName                                               LastName                                            FirstName

                               FirstName                                                                FirmName
                              PrimaryRole:
                                                                         StreetAddress                              City                  State            Zip
                         SecondaryRole(if any):
                                                                    Phone                                Fax                               e-mail

                                                                                ''          '
      RELATED        CASES:                  List any rel ted act ons    For                    actions include any related cnrninal and/or Famdy Court cases
      Case Title                             Index/Case     No.            Court                                Judge (if assigned)          Polwi  nchip t O lnStant              Case




                                                                                                  3 of 3
          CaseDoc
19-01293-jlg   1:19-cv-05264  Document
                  1 Filed 06/06/19     1-4 06/06/19
                                    Entered  Filed 06/04/19  PageMain
                                                      09:23:32    1 ofDocument
                                                                      2
                                   Pg 48 of 60



                                EXHIBIT D
FILED: NEW YORK COUNTY CLERK 05/14/2019 04:14 PM                                                                                                                                                                               INDEX NO. 652906/2019
                    CaseDoc
          19-01293-jlg
NYSCEF DOC. NO. 4        1:19-cv-05264  Document
                            1 Filed 06/06/19     1-4
                                             Entered                                                                             Filed 06/04/19
                                                                                                                                 06/06/19        Page
                                                                                                                                          09:23:32    2 ofDocument
                                                                                                                                                     Main 2 NYSCEF: 05/14/2019
                                                                                                                                                    RECEIVED
                                                                                                                       Pg 49 of 60
      SUPREME                        COURT                       OF       THE            STATE                     OF         NEW                YORK

      COUNTY                    OF     New                 York
                                                                                                                                                                                                  x                 Index                 No.

     GSCP         VI     EDGEMARC                           HOLDINGS,                       L.L.C          et      al.
                                                                                                                                                                                                                    RJi             No.           (if     any)

      -against-                                                                                                              Plaintiff(s)/Petit!ener(s)


     ETC      NORTHEAST                         PIPELINE,                   LLC                                                                                                                                     COMMERCIAL                                                 DIVISION

                                                                                                                             DefendantgyP                                                         e)                Request                              for       Judicial                    In



      COMPLETE                        WHERE                         APPLICABLE                                    [add             additiüñal                     pages                  if                 dedL

      Plaintiff/Petitioner's                                       cause(s)                    of         action                  [check              all        that          apply]:


      X        Breach            of   centract                    or     fiduciary              duty,             fraud,            m!erepresentation,                                        büsiness                  tort        (e.g.          unfair          competition),
               law       violation              where              the       breach              or       violation                 is   alleged                 to      arise           out       of       büs|ness                  dee!!ngs                   (e.g.       sales        of

               rêstmctur!ñg;                         partnership,                    sharehe!der,                          joint         venture,                 and          other            büsiness                     agreements;                         trade         secrets;
               amp|üymêñt                       agreemente                        not         including                   claims             that       principe!!y                       involve              alleged                discriminatory                         practices)

               Transactions                      gavêrñêd                    by      the        Uniform                   Commercial                         Code              (exc|üsive                    of     those             concerning                         individual

               units)

               Transactions                      involving                  œ===ciâ|                            real       piaperty,                  inc|üding                    Yeliewsene                           !ñjüñcticñs                       and      excluding               ac

               only

               Shareholder                      derivative                  actions              -         without                consEder?tE----                         of       the        mõñêtary                   threshold

               Commercial                   class                 actions          -          without               cónsideratiün                           of     the         monetary                     threshold

               Bee!nees               transactions                          |nvG|v|ñg                or     arising                out      of      dee                   s with              commercial                       banks                and         other        f|ñancia:

               Intemal           affairs              of     business                  organizations

               Malpractice                 by             acceüñtants                    or     actuaries,                    and           legal           nia|practice                       arising             out         of     representation                           in     commer

               Envircñmêntal                              insurance               coverage

               Commercia!                   insurance                       coverage                  (e.g.              directors               and                                     errors             and                                           and      N=inace                !ñte
                                                                                                                                                             officers,                                                  omissions,

               Dissolution                 of        cc---cratices,                        paitñsrships,                          limited           liability               campai                 les,       limited               liability             partnerships                   and

               ene!deration                          of     the        monetary                 threshold

                                                                                                ÷+ªt=PtEo=                                                              --'f::"-
               App::caticñs                     to        stay      or      compel                                             and           affirm          or                                   arbitration                   awards                   and       related            injunct:

               Article          75    insc!viny                    any       of    the         foregoing                    enumereted                           commercia:                           issues             -      without                   cú¡,side:ñion                   of



      Plaintiff/Petiticiisr's                                      claim             for        compensatory                                        damages                          [exclusive                    of     pünitive                      damages,              interest,


                                                                                                                                                    $150,9nn
               $ An        amount                    to     be      determiñad                        at        trial,       at      least                                         nee


      P!e!nt!ff!Pet!!!:::T's                                       claim             for        equ!table                          or      declaratory                               relie              [    rie




      Defendent!Respondent's                                                      counterclaim(s)                                        [brief         description,                           inciüding                 claim              for         manêta-y              relief]:
                                                                                                                          1 of 1
          CaseDoc
19-01293-jlg   1:19-cv-05264  Document
                  1 Filed 06/06/19     1-5 06/06/19
                                    Entered  Filed 06/04/19  PageMain
                                                      09:23:32    1 ofDocument
                                                                      2
                                   Pg 50 of 60



                                EXHIBIT E
FILED: NEW YORK COUNTY CLERK 05/16/2019 05:49 PM                                                                                                                                     INDEX NO. 652906/2019
                    Case
          19-01293-jlg
NYSCEF DOC. NO. 5        1:19-cv-05264
                       Doc              Document
                            1 Filed 06/06/19     1-5 06/06/19
                                             Entered Filed 06/04/19  Page
                                                              09:23:32    2 ofDocument
                                                                         Main 2 NYSCEF: 05/16/2019
                                                                        RECEIVED
                                                                                                      Pg 51 of 60
     SUPREME                COURT           OF THE          STATE        OFNEW          YORK
     COUNTY             OF NEW YORK

      GSCP          VI EDGEMARC                    HOLDINGS,            L.L.C.,      et al.,                                                                          INDEX     NUMBER:         652906/2019




                                                                              vs                                                                Plaintiff

      ETC       NORTHEAST                   PIPELINE,           LLC,




                                                                                                                                             Defendant




                                                                                     AFFIDAVIT                      OF SERVICE


     State of Delaware         }
     County         of New Castle }              ss.:


     Thrundersigned,                     being     dulysworn,          deposes       and-says;


     Depüñêñt           is not a party            herein,    is over      18 years      of age      and       resides        in the state    of Dó|àvvars,


     That     on 05/15/2019                at 12:30      PM at 251         Little     Falls     Drive,        W::-.!ñgton,         DE 19808


     depüñéñt          served        Suzscñe             and     Camp'sint,          Request         for      Judic!a!       Intervention,       Comrñsicial              Division    Request       for
     JudIclal         :ñtsivention               Addendum,          Notice        of Electronic            FilIng


     on ETC          Northeast            P|ps|:ñs,      LLC,     a darñastic         limited     liability     carñpâñy,        c/O Corporation            Service      Company,      Registered         Agent,


     by delivering           thereat        a true copy         of each      to Lynanne           Gares         (authorized        to accept       service)           personally.




     Gender          : Female
     Skin    : White
     Hair  : Brown
     Age   : 36 - 50 Yrs.
                5' 4" - 5' 8"
     Height :
     Weight         :161-200      Lbs.
     Other      :




      Sem           to before    me this
      15th day pfJday,            2019
                                                          DENORRIS    ANGELCFBRITT
                                                                                                                                                                                                     ~
                                                                NOTARY    PUBLIC
                        .            .                      b I ATE OF DELAWARE                                                                                                Kevin S. Dunn
                            NOTARYPUBLic                My Commission  Expires May 1, 2022




                                                                       Serving By Irving, Inc. | 233 Broadway,ESDIë2201I NewV6tf4NY 10279
                                                                            NewYork City Dept.of Consumer        its License N O'/B1 60




                                                                                                            1 of 1
         CaseDoc
19-01293-jlg  1:19-cv-05264 Document
                 1 Filed 06/06/19     1-6 Filed
                                   Entered       06/04/19
                                            06/06/19       PageMain
                                                     09:23:32   1 of 94
                                                                     Document
                                  Pg 52 of 60



                               EXHIBIT F
         CaseDoc
19-01293-jlg  1:19-cv-05264 Document
                 1 Filed 06/06/19     1-6 Filed
                                   Entered       06/04/19
                                            06/06/19       PageMain
                                                     09:23:32   2 of 94
                                                                     Document
                                  Pg 53 of 60



IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA


ETC NOR THEAS T P IP ELINE, LLC          C IVIL DIVIS ION

      P la intiff,                      No. GD~1 9 -

         v.                              Code : 180 De cla ra tory J udg me nt

EM ENERGY PENNSYLVANIA, LLC              COMPLAINT IN CIVIL ACTION

      De fe nda nt.
                                        File d on be ha lf of P la intiff


                                        Couns e l of Re cord for this P a rty:



                                        S tua rt H. S os tma nn, Es quire
                                        P a . I.D. No. 84065

                                        Gre g ory P . Gra ha m, Es quire
                                        P a . LD. No. 317205


                                        MARSHALL, DENNEHEY, WARNER,
                                        COLEMAN & GOGGHQ
                                        Union Trust Building
                                        501 Grant Street, Suite 700
                                        Pittsburgh, PA E5219

                                        shsostma1m@mdwcg.com
                                        gpgraham@mdwcg.com

                                        412-803-1140 phone
JURY TRIAL DEMANDED                     4 1 2 ~8 0 3 -1 1 8 8 fa x




C OMPLAINT                                                                       Pa g e 1
         CaseDoc
19-01293-jlg  1:19-cv-05264 Document
                 1 Filed 06/06/19     1-6 Filed
                                   Entered       06/04/19
                                            06/06/19       PageMain
                                                     09:23:32   3 of 94
                                                                     Document
                                  Pg 54 of 60




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA


ETC NORTHEAST PIPELINE, LLC                    CIVIL DIViSION

       Plaintiff,                              No. GD-l9-

         v.

EM ENERGY PENNSYLVANIA, LLC

       Defendant.
                                  NOTICE To DEEEND

        You have been sued in Court. If you wish to defend against the claims set forth in
the following pages, you must take action within twenty (20) days after this Complaint and
Notice are served, by entering a written appearance personally or by attorney and filing in
writing with the Court your defenses or objections to the claims set forth against you. You
are warned that if you fail to do so the case may proceed without you and a judgment may
be entered against you by the Court without further notice for any money claimed in the
Complaint or for any other claim or relief requested by the plaintiff. You may lose money
or property or other rights important to you.
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE OR KNOW A LAWYER, THEN YOU SHOULD GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.


                    ALLEGHENY COUNTY LAWYER REFERRAL SERVICE
                            Ailegheny County Bar Association
                               Koppers Building, Suite 400
                              436 Seventh Avenue, 3Id Floor
                                  Pittsburgh, PA 15219
                                     (412)261-55558




COMPLAINT                                                                             Pa g e 2
         CaseDoc
19-01293-jlg  1:19-cv-05264 Document
                 1 Filed 06/06/19     1-6 Filed
                                   Entered       06/04/19
                                            06/06/19       PageMain
                                                     09:23:32   4 of 94
                                                                     Document
                                  Pg 55 of 60




                               IN THE C OUR T OF C OMMON P LEAS
                            OF ALLEGHENY C OUNTY, P ENNS YLVANIA
E TC NOR THEAS T P IP ELINE, LLC                             §       CIVIL DIVIS ION
                                                             §
         P la in tiff,                                       §       CIVIL COMP LAINT-La w & Eq u ity
                                                             §
v.                                                           §
                                                             §       Ca s e No: G D-
EM ENERGY PENNSYLVANIA, LLC                                  §
                                                             §       Code : 180 De cla ra tory J udgme nt
         Defendant.                                          §
                                                             §

                                     COMP LAINT IN CIVIL ACTION



         AND NOW C OMES ETC Northe a s t P ipe line , LLC , by a nd throug h its unde rs ig ne d

c ouns e l, S tua rt H. S os tma lm, Es quire a nd Gre g ory P . Gra ha m, Es quire a nd file s the following

Compla int in Civil Action ("Comp1a int"), a nd in s upport the re of a ve rs a s follows :

                                               1. INTR ODUC TION
     1. De fe nda nt EM Ene rg y P e nns ylva nia , LLC ("De fe nda nt") committe d to de live r g a s unde r

two Individua l Tra ns a ction Confirma tions ("ITCs "). Ye t De fe nda nt now conte nds tha t the 1TCs

a re une nforce a ble , be ca us e it conte nds Pla intiff ETC Northe a s t Pipe line , LLC ("Pla intifi") fa ile d

to me e t its "Gua ra nte e d In-S e rvice Da te .   75




     2. Unde r ITC 101 (de fine d be low), the "Gua ra nte e d En-S e rvice Da te " wa s J a nua ry 1, 2019.

S pe c ific a lly, P la intiff a g re e d tha t by J a nua ry 1, 2019, it would pla c e s pe c ific fa cilitie s ide ntifie d

in ITC 101 (i.e ., the "R e volution S ys te m") in comme rcia l s e rvice , which it did.

     3. On S e pte mbe r 9, 2018, Pla intiff pla ce d the Re volution S ys te m in comme rcia l s e wice .

     4. On S e pte mbe r 10, 2018, P la intiff s e nt notic e to De fe nda nt tha t the R e volution S ys te m

ha d be e n pla ce d in comme rcia l s e rvice on S e pte mbe r 9, 2018.


COMPLAINT                                                                                                           Pag e 3
         CaseDoc
19-01293-jlg  1:19-cv-05264 Document
                 1 Filed 06/06/19     1-6 Filed
                                   Entered       06/04/19
                                            06/06/19       PageMain
                                                     09:23:32   5 of 94
                                                                     Document
                                  Pg 56 of 60



    5 . Ac c ording ly , u nde r ITC 1 0 1 , the "In-S e rvic e Da te " wa s Oc tobe r l, 2 0 1 8 , be c a u s e ITC

1 0 1 de fine s the "In-S e rvice Da te " a s the "firs t Da y of the Month following the da y on which the
                                                                                   55
Re volution S ys te m is comple te d a nd pla ce d in comme rcia l s e rvice .

    6 . None the le s s , De fe nda nt s e nt notic e purporting to te rmina te 1 TC 1 0 1 be c a us e P la intiff

a lle g e dly fa ile d to me e t the Gua ra nte e d In-S e rvice Da te . ITC 102 (de fine d be low) is co-te rminus

with ITC 101, a nd the re ffore De fe nda nt's notice a ls o purporte d to te rmina te ITC 102.

    7 . P la intiff now s e e ks de cla ra tory re lie f for the Court to e nte r a n orde r re cog nizing tha t both

ITC 101 a nd 102 re ma in in e ffe ct.

                                                  1 1. P AR TIES
    8 . P la intiff ETC Northe a s t P ipe line , LLC is a limite d lia bility compa ny org a nize d unde r the

la ws of the S ta te of De la wa re with a n offic e loc a te d a t 6 0 5 1 W a lla c e R oa d Ext., S u ite 3 0 0 ,

W e xford, P e rms ylva nia 15090. Ene rg y Tra ns fe r LP , indire ctly throug h s ubs idia rie s , owns 100%

of the me mbe rs hip inte re s ts of ETC Nolihe a s t P ipe line , LLC.

    9 . Ene rg y Tra ns fe r LP ("Ene rg y Tra ns fe r") is a public ly tra de d ma s te r limite d pa rtne rs hip

org a nize d unde r the la ws of the S ta te of De la wa re with its principa l pla ce of bus ine s s loca te d a t

8 I11 W e s tche s te r Dr., Da lla s , TX 75225.

    1 0 . A ma s te r limite d pa rtne rs hip is a limite d pa rtne rs hip whe re in the limite d pa rtne rs hip

inte re s ts a re tra de d on a s e curitie s e xcha ng e . A ma s te r limite d pa rtne rs hip functions in the s a me

c a pa c ity a s a tra ditiona l limite d pa rtne rs hip.      Ac c ording ly , for ju ris dic tiona l pu rpos e s , the

c itiz e ns hip of the ma s te r limite d pa rtne rs hip is de te rmine d by the c itiz e ns hip of the limite d

pa rtne rs of the ma s te r limite d pa rtne rs hip.        The ma s te r limite d pa ftne rs hip is c ons ide re d a

re s ide nt of e a ch s ta te in which its limite d pa rtne rs re s ide . Ene rg y Tra ns fe r ha s in e xce s s of two

hundre d million public ly tra de d ma s te r limite d pa rtne rs hip units , a nd limite d pa rtne rs in e ve ry

s ta te . To re move this ca s e to fe de ra l court unde r s uch circums ta nce s wouldbe ba d fa ith.


COMPLAINT                                                                                                        Pa g e 4
         CaseDoc
19-01293-jlg  1:19-cv-05264 Document
                 1 Filed 06/06/19     1-6 Filed
                                   Entered       06/04/19
                                            06/06/19       PageMain
                                                     09:23:32   6 of 94
                                                                     Document
                                  Pg 57 of 60



      1 1 . De fe nda nt EM Ene rg y P e nns ylva nia , LLC is a De la wa re limite d lia bility compa ny, with

its principa l office in Ca nons burg , P e nns ylva nia . De fe nda nt de ve lops a nd ope ra te s oil a nd g a s

prope rtie s a nd re la te d a s s e ts throug hout the Appa la chia n re g ion, including Pe nns ylva nia , a nd ha s

a pla ce of bus ine s s a t 1 8 0 0 Ma in S t. S uite 2 2 0 , Ca nons burg , P e nns ylva nia 1 5 3 1 7 . De fe nda nt

may be served with process at C T Corporation System 600 North 2nd Street Suite 40]

Harrisburg, Pennsylvania I7] OI.

                      1 II.JUI$lSDICTION, vEnuE,.A;§1D GovERn1nq; LAW
      1 2 . S ubje ct ma tte r juris diction is prope r in this Court unde r 4 2 P a . C.S . § 9 3 1 be ca us e the

a c tion a ris e s unde r the la ws of the Commonwe a lth of P e nns y lva nia a nd is within the s ubje c t

ma tte r jutis diction of this Court.

      83. S ubj e ct ma tte r juris diction e xis ts in this ca s e purs ua nt to the De cia ra tory J udg me nts Act,

42 Pa .C.S . S e ction 7531, e t s e q.

      1 4 . P urs ua nt to De cla ra tory J udg me nts Act, P la intiff is e ntitle d to a de te lmina tion tha t ITC's

101 a nd 102 re ma in in force a nd a re in full e ffe ct.

      15. P urs ua nt to 42 P a .C.S . § 7537 this Honora ble Coult mus t g ra nt P la intiff de cla ra tory re lie f

be ca us e it will te rmina te a ny a lle g e d unce rta inty or controve rs y be twe e n the pa rtie s .

      1 6 . All pa ltie s with a n inte re s t in this De c la ra tory J u dg me nt ma tte r ha ve be e n prope rly

ide ntifie d.

      17. Ve nue in this Court is prope r unde r P e nns ylva nia Rule s of Civil P roce dure 1006 & 2179,

be ca us e Alle g he ny County is whe re De fe nda nt re g ula rly conducts bus ine s s , whe re this ca us e of

a ction a ros e , a nd whe re a tra ns a ction or occurre nce took pla ce out of which this ca us e of a ction

a ro s e .


      18. The Ga the ring a nd Proce s s ing Ag re e me nt a nd the ITCs a t is s ue in this ca s e a re g ove rne ci

by P e nns y lva nia la w.     (S e e Ba s e Ag re e me nt a tta c he d a s Exhibit "A" a nd ITC s ' a tta c he d a s


COMPLAINT                                                                                                      Page 5.
         CaseDoc
19-01293-jlg  1:19-cv-05264 Document
                 1 Filed 06/06/19     1-6 Filed
                                   Entered       06/04/19
                                            06/06/19       PageMain
                                                     09:23:32   7 of 94
                                                                     Document
                                  Pg 58 of 60



Exhibit "B". Exhibits "A" & "B" ha ve be e n re da c te d to prote c t the dis s e mnia tion of P la intiffs

a nd De fe nda nt's confide ntia l a nd proprie ta ry informa tion) .

                                      I v . FACTUAL B_1.;.cKGRoU1§ 1.1g
A. The Ba s e Ag re e me nt

    19. On Nove mbe r 13, 2017, the pa rtie s e nte re d into a n Ame nde d a nd Re s ta te d Ga the ring a nd

P roce s s ing Ag re e me nt (the "Ba s e Ag re e me nt").

    2 0 . The Ba s e Ag re e me nt e xpre s s ly conte mpla te s "Individua l Tra ns a ction Confirma tions " or

"ITC s ." The 1 TC s a re "s u bje c t to the te rms a nd c onditions " of the Ba s e Ag re e me nt. (Ba s e

Ag re e me nt a t 4).

    Zt. ITCs confirm tra ns a ctions "for the g a the ring a nd proce s s ing of Ga s or provis ion of othe r

s e rvice s to be pe rforme d" unde r the Ba s e Ag re e me nt, (Ba s e Ag re e me nt a t 7).

    22. The 1TCs e s ta blis h the "g a the ring a nd proce s s ing fe e (s ) ... for the qua ntitie s of Ga s .

ga the re d a nd proce s s e d" unde r the Ba s e Agre e me nt. (Ba s e Agre e me nt a t 9).

    23. P la intiff a g re e d "to a cce pt or ca us e to be a cce pte d on a Firm ba s is thos e da ily qua ntitie s

of lDe fe nda nt's ] Ga s a s s e t forth in a ny Individua l Tra ns a ction Confirma tion." (Ba s e Ag re e me nt

at 13).

    2 4 . The Ba s e Ag re e me nt a nd ITC s "c ons titu te a s ing le inte g ra te d a g re e me nt. " (Ba s e

Ag re e me nt a t 8).

B . Th e ITC s

    25. At the s a me time the pa rtie s e nte re d into the Ba s e Ag re e me nt (Nove mbe r 13, 2017), the

pa rtie s a ls o e xe c u te d two Am e nd e d a nd R e s ta te d Ind ivid u a l Tra ns a c tion C onfirm a tio n s

(individu a lly , "ITC 1 0 l" a nd "ITC l0 2 " a nd c olle c tive ly , the "i'i`C s ").

    26. ITC 101 de fine s the "In-S e rvice Da te ":




COMI;LAINT                                                                                                    Page 6
                         CaseDoc
                19-01293-jlg  1:19-cv-05264 Document
                                 1 Filed 06/06/19     1-6 Filed
                                                   Entered       06/04/19
                                                            06/06/19       PageMain
                                                                     09:23:32   8 of 94
                                                                                     Document
                                                  Pg 59 of 60



he Day,-on whiéh Thé
                 the Lp-Galaxy
                        fi8gtQD5y,¢Gathering (other than
                 laterals to the Sculptor Receipt Point and the Iviouoceros Receipt Point), Galaxy Compression,
                 HPGP,
                   biiiiiiéi`¢
                            HP Gafhe1'ing, Plant and Delivery Point ai'é =c6iii151eted
                                                                                  `i11~¢
                                                                                       aiid }5121Cé(¥
                 shall be the "Iii-Service Date" hereunder.


                (ITC 101 a t 3)-

                      27. ITC 101 furthe r s pe cifie s tha t De fe nda nt ma y te rmina te ITC 101 if the In-S e rvice Da te is

                not on or be fore J a nua ry 1, 2019:

                   FAILURE TO MEET GUARANTEED IN-SERVICE DA T E: If Tlio Iii-.Séwice Date Shall iiot
       e Dilté t5f,Ja1iua1y
                   have occurred
                             1, 2819,
                                  liy"=t1Ie
                                         ilrespective
                                               Gtiaraiiteéa"-1f1;se"rv1¢
                                                      of any
                   outstancling 01' illtelveuing declarations of Force Majeure, then Sltipjjei' niay téi'i11ii1ate.t11is.` ITC
                   upon written notice to Gatherer within thirty (30) Days of the Guaranteed In-Sewice Date. and
                   neither Pany shall have furtl1e1' obligation to the other hereunder.


                (ITC 1 ()l a t 5 )-

                28.         ITC 1 0 2 is "conte rminous W ith" ITC 1 0 1 . (ITC 1 0 2 a t 2 ).

                C . Th e In -S e rvic e Da te -Oc to b e r 1 , 2 0 1 8

                      29. P la intiff comple te d prima ry cons truction of the Re volution S ys te m in the s pring of 2018,

                a nd the R e volution S ys te m wa s me cha nica lly comple te a nd re a dy to be pla ce d in comme rcia l

                s e rvice on or a bout J une 1, 2018 (the "Re a dy for S e rvice Da te ").

                      30. Ye t e ve n thoug h the Re volution S ys te m wa s comple te on the Re a dy for S e rvice Da te , the

                Downs tre a m Tra ns porte r into which De fe nda nt is oblig a te d to re ce ive its Ga s wa s not in s e rvice .

                S o on the Re a dy for S e rvice Da te , De fe nda nt could not fulfill its oblig a tion unde r S e ction 6 .3 of

                the Ba s e Ag re e me nt to "a cce pt, or ca us e to be a cce pte d, a t the De live ry P oint(s )... the S che dule d

                Qua ntity" of De fe nda nt's Ga s .

                      31. More ove r, once the Re volution S ys te m wa s pla ce d In S e rvice , unde r ITC 101, De fe nda nt

                mus t be g in ma king pa yme nts for its re s e rve d ca pa city on the Re volution S ys te m on a ta ke -or-pa y

                ba s is .


                COMPLAINT                                                                                                     Pa g e 7
         CaseDoc
19-01293-jlg  1:19-cv-05264 Document
                 1 Filed 06/06/19     1-6 Filed
                                   Entered       06/04/19
                                            06/06/19       PageMain
                                                     09:23:32   9 of 94
                                                                     Document
                                  Pg 60 of 60



    3 2 . In a g e s ture of pa rtne rs hip a nd to build g ood wili, P la intiff did not te nde r the Re volution

S y s te m for c omme rc ia l s e rvic e on the R e a dy for S e rvic e Da te . Tha t is , P la intiff c ou ld ha ve

e le c te d to pla c e the R e volu tion S y s te m in c omme rc ia l s e rvic e on J u ne I, 2 0 1 8 , bu t ins te a d

wa ite d for De fe nda nt's Downs tre a m Tra ns porte r to e nte r into s e rvice .

    33. Be ca us e pla intiff e le cte d to wa it to pla ce the Re volution S ys te m into comme rcia l s e rvice ,

De fe nda nt a voide d pa ying millions of dolla rs of fe e s .

    34. The n, on or a bout Aug us t 23, 2018, De fe nda nt's Downs tre a m Tra ns porte r a nnounce d tha t

the Fe de ra l Ene rg y Re g ula tory Commis s ion ha d a uthorize d it to be g in s e rvice .

    35. S o with the Downs tre a m Tra ns porte r in s e rvice , P la intiff te nde re d the Re volution S ys te m

for s e rvice to De fe nda nt on or a bout S e pte mbe r 6, 2018. De fe nda nt, howe ve r, re que s te d a fe w

a dditiona l da ys for fina l pre pa ra tion of its fa cilitie s ups tre a m of the Re volution S ys te m.

    36. On S e pte mbe r 7, 2018, P la intiff a nd De fe nda nt e nte re d into a le tte r a g re e me nt in which,

a mong othe r thing s , the pa rtie s a cknowle dg e d a nd a g re e d tha t the "LP -Ga la xy Ga the ring (othe r

tha n ia te ra l to the Monoce ros Re ce ipt P oint), Ga la xy Compre s s ion, HP GP , HP Ga the ring , P la nt

a n d De live ry P o in t"~i. e . a ll fa c ilitie s re q u ire d to b e c o n s tru c te d b y P la in tiff to m e e t th e

Gua ra nte e d In-S e wice Da te -we re comple te a nd "re a dy to be pla ce d into comme rcia l s e rvice ."

    3 7 . The re a fie r, P la intiff a g re e d to De f`e nda nt's re q u e s t tha t it be g in re c e iving Ga s for

comme rcia l s e rvice on the R e volution S ys te m on S e pte mbe r 9 , 2 0 1 8 , a nd De fe nda nt a ctua lly

be g a n de iive ring its Ga s into the R e volution S ys te m for comme rcia l s e rvice on S e pte mbe r 9 ,

2018. As s uch, P la intiff pla ce d the Re volution S ys te m into comme rcia l s e rvice on S e pte mbe r 9,

2018.




COMP LAiNT-                                                                                                         Fage 8
